[ptc63018ex101q3001.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED AMENDED AND RESTATED STRATEGIC
ALLIANCE AGREEMENT This Amended and Restated Strategic Alliance Agreement,
including the attached Exhibits and Schedules (together, “Agreement”) is made as
of June 19, 2018 (“Effective Date”) between Rockwell Automation, Inc., with its
principal place of business located at 1201 South 2nd Street, Milwaukee, WI
53204 (“RA”), and PTC Inc., with its principal place of business located at 140
Kendrick Street, Needham, MA 02494 (“PTC”). RA and PTC may be referred to in
this Agreement individually as a “Party” and together as the “Parties.” To the
extent a provision set forth in the body of this Agreement conflict with a
provision set forth in an attached Exhibit or Schedule, the provision set forth
in the body of the Agreement shall prevail. RECITALS WHEREAS, the Parties
originally entered into a Strategic Alliance Agreement, dated as of June 11,
2018 (such date, the “Original Effective Date” and such agreement, the “Original
Agreement”); WHEREAS, the Parties wish to clarify that the Parties intended the
Original Agreement to apply to their respective Affiliates in certain applicable
situations; WHEREAS, PTC is engaged in the business of developing, marketing and
selling software products and services, including the PTC Products; WHEREAS, RA
is engaged in the business of developing, marketing and selling hardware,
software and other products and services, including the RA Products; WHEREAS, RA
and PTC are entering into a Securities Purchase Agreement dated the date hereof
(“Securities Purchase Agreement”) pursuant to which, among other things, RA will
acquire shares of PTC’s common stock; WHEREAS, the Parties desire to cooperate
to facilitate interoperability of certain products of each Party that will be
marketed and licensed as combined offerings to customers as a co- branded
offering under a jointly-owned Combined Offering Brand; and WHEREAS, each Party
desires to authorize the other Party and/or its resellers to resell certain
products and services of licensor Party to end user customers. NOW, THEREFORE,
in consideration of the foregoing, and in reliance on the mutual agreements
contained herein, the Parties agree as follows: AGREEMENT 1 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3002.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Definitions. In addition to terms
defined on first use in this Agreement and the terms defined in the OEM
Agreement and the Reseller Agreement, the terms set forth in this Section 1
(Definitions) will have the meanings set forth below: “Affiliate” means any
company or other business entity controlled by, controlling or under the common
control of the applicable Party. For the purposes of the definition of
“Affiliate,” “control” will mean the direct or indirect power to direct, or
cause the direction of, the management and policies of a company or other
business entity, whether through ownership of more than fifty percent (50%) of
the voting interest, by contract, or otherwise (and “controlling” and
“controlled” will be construed accordingly). “Change of Control” means, with
respect to a Party: (a) any person, entity or “group” (as such term is used in
Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”))becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Party representing
50% or more of the combined voting power of the Party’s then outstanding
securities; (b) the consummation of any merger, consolidation or other business
combination in which the holders of the Party’s outstanding voting power
immediately prior to such transaction do not own (in substantially the same
proportion as their ownership of such voting power immediately prior to the
transaction, other than changes in proportionality as a result of any cash/stock
election provided under the terms of the definitive agreement regarding such
transaction) a majority of the outstanding voting power of the resulting or
successor entity (or its ultimate parent, if applicable) immediately upon
completion of the transaction; or (c) the sale, transfer, conveyance or other
disposition of all or substantially all of the assets of the Party on a
consolidated basis to an unrelated person, entity or group. “Combined Offering”
is defined in the OEM Agreement. “Combined Offering Brand” is defined in Section
4.1. “Confidential Information” means any information or data, regardless of
whether it is in tangible form, disclosed by either Party or its Affiliates
(collectively, the “Disclosing Party”) to the other Party or its Affiliates
(collectively, the “Receiving Party”) in the performance of this Agreement that
the Disclosing Party has either marked as confidential or proprietary, or has
identified in writing as confidential or proprietary within thirty (30) days of
disclosure to the Receiving Party; provided, however, that reports and/or
information related to or regarding a Disclosing Party’s business plans,
strategies, technology, customers, prospective customers, billing records, and
products or services will be deemed Confidential Information of the Disclosing
Party even if not so marked or identified, unless such information is the
subject of any of the exceptions set forth in the following sentence. Further,
the terms of this Agreement will constitute the Confidential Information of both
Parties. Information will not be deemed Confidential Information hereunder if
such information: (a) is known to the Receiving Party prior to receipt from the
Disclosing Party directly or indirectly from a source other than one having an
obligation 2 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3003.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED of confidentiality to the Disclosing
Party; (b) becomes known (independently of disclosure by the Disclosing Party)
to the Receiving Party directly or indirectly from a source other than one
having an obligation of confidentiality to the Disclosing Party; (c) becomes
publicly known or otherwise ceases to be secret or confidential, except through
a breach of this Agreement by the Receiving Party; or (d) is independently
developed by the Receiving Party without reference to or use of the Disclosing
Party’s Confidential Information. “Customers” means customers who acquire
Products, including any Combined Offering, for their internal use and not for
redistribution, remarketing, time-sharing, or service bureau use. “Customer
License Agreement” is defined in the OEM Agreement. “Disclosing Party” is
defined in the definition of Confidential Information. “Documentation” means the
end user documentation that is part of or distributed with the applicable
Products. “Error” means any failure, omission, or defect in a Product that
prevents it from performing in material conformity to any applicable
Documentation. “Factory SCO” means any connected operations use case related to
increasing productivity, reducing operational risk, increasing system
interoperability, and/or increasing efficiency by entities that are in the
primary business of manufacturing and/or production output as well as vertical
industries or sectors. Vertical industries or sectors include all companies that
engage in discrete, hybrid or continuous manufacturing or production activities
(including assembly), such as those activities by companies within the
industries listed in Exhibit B, as well as government agencies where
manufacturing or production occurs with the types of use cases described above
(e.g., U.S. Armed Forces manufacturing sites). For the avoidance of doubt,
“Factory SCO” will include supply chain, transportation and warehousing,
utilities (e.g., water & wastewater treatment operations, power generation and
gas distribution), industrial facilities, energy management and related
activities, but will exclude (a) “smart cities” and (b) factory equipment
manufacturers who build IoT or Augmented Reality into the machines that they
sell to factories. “Factory SCP” means any connected product produced by machine
builders or machine building divisions of end user customers, including factory
equipment manufacturers who build IoT or Augmented Reality into the machines
that they sell to factories, as well as vertical industries or sectors. Vertical
industries or sectors include all companies that engage in discrete, hybrid or
continuous manufacturing or production activities (including assembly), such as
those activities by companies within the industries listed in Exhibit B, as well
as government agencies where manufacturing or production occurs with the types
of use cases described above (e.g., U.S. Armed Forces manufacturing sites). For
the avoidance of doubt, “Factory SCP” will include 3 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3004.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED supply chain, transportation and
warehousing, utilities (e.g., water & wastewater treatment operations, power
generation and gas distribution), industrial facilities, energy management and
related activities, but will exclude “smart cities.” “Financial Commitments” is
defined in Section 8. “Governance Team” is defined in Section 2. “Marks” means,
collectively, the PTC Marks and the RA Marks. “OEM Agreement” means the terms
and conditions attached as Exhibit C. “Product(s)” means, collectively, the PTC
Products and the RA Products. “PTC Marks” means the PTC trademarks on which the
Governance Team agree from time to time. “PTC Product(s)” means the software
(including Distributable Software and Development Tools) set forth on Exhibit A
under the heading “PTC Products” and Updates thereto, in each case in object
code form only. “PTC Restricted Companies” means the companies listed on Exhibit
B under the heading “PTC Restricted Companies.” “RA Marks” means the RA
trademarks on which the Governance Team agree from time to time. “RA Restricted
Companies” means the companies listed on Exhibit B under the heading “RA
Restricted Companies”. “RA Product(s)” means the software (including
Distributable Software and Development Tools) set forth on Exhibit A under the
heading “RA Products,” and Updates thereto, in each case in object code form
only. “Receiving Party” is defined in the definition of Confidential
Information. “Reseller Agreement” means the terms and conditions attached as
Exhibit D. “Sales Enablement” means the use of a Product for purposes that do
not directly produce licensing revenue for the applicable Party, including, but
not limited to, demonstrations, non-production customer evaluation (which shall
not exceed three (3) months in the aggregate), benchmarking, development,
testing, copies and back up, maintenance (including the provision of updates and
releases), customer support and training. 4 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3005.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED “Updates” means all new releases,
Error corrections and hot fixes made generally available by a Party or its
Affiliates to its customers and users pursuant to its standard support and
maintenance services, and provided to the other Party for use under this
Agreement, excluding any new product or feature that is separately priced and
licensed. Governance. Within ten (10) business days after the Original Effective
Date, the Parties will establish an executive steering committee for their
collaboration under this Agreement (the “Governance Team”). Composition. The
Governance Team will be made up of at least one executive from each Party, at
least one business liaison from each Party and at least one technical
representative from each Party (provided that the total number of
representatives from each Party will be the same), and will work together to
formalize such collaboration through appropriate procedures and communications
and to manage the implementation and execution of such collaboration. The
Governance Team will operate by consensus, and the members will attempt to reach
agreement on all matters related to the Integration. As of the Original
Effective Date, the Parties’ Governance Team members are identified on Exhibit
B. Replacement. Replacement of a Party’s Governance Team member will be subject
to unanimous agreement of the Governance Team, which will not be unreasonably
withheld; provided, however, that either Party may unilaterally replace either
of its Governance Team members with an individual who is also assuming or has
assumed the replaced member’s executive position within PTC or RA, as the case
may be. Meetings. The Governance Team will meet at least once each calendar
quarter and after each meeting will publish a report for interested constituents
within each Party. On at least an annual basis, such meeting will include a
mutual review of Combined Offering sales and usage, and an assessment of
then-current and anticipated market opportunities for the same. Disputes. The
Governance Team will serve as the Parties’ primary forum for attempting to
resolve disputes concerning this Agreement that cannot be resolved in the
routine course of the Parties’ cooperation. Internal Communications. Each Party
will be responsible for its internal communications as needed to stay apprised
of the Governance Team’s decisions and actions. Interoperability. Cooperation.
Each Party will work cooperatively with the other Party to achieve
interoperability of the PTC Products with the RA Products (such products,
collectively, 5 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3006.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED “OEM Products”) including making
modifications to its own OEM Products as necessary to make such OEM Products
interoperable with the other Party’s OEM Products. To that same end, each Party
and its Affiliates will provide to the other Party beta and pre-release versions
of the Updates and new versions of the its Products prior to or at least no
later than its makes such beta and pre-release versions available to any of its
other customers. Each Party will provide the other Party and its Affiliates with
all Updates and new releases of its Products, no later than the first commercial
release of such new release or functionality to ensure coordinated and
correlated interoperability between the Products in any Combined Offering.
Neither Party or its Affiliates will be obligated to adopt a new version or
Update of the other Party’s Product on any particular time-frame, but where the
new version or Update includes critical security fixes, each Party will notify
the other Party of the same and the Parties will coordinate in good faith to
determine how to drive adoption of the same as soon as is reasonably practical.
Future Product Integrations. The Parties will collaborate on, and share
information with respect to, future product integrations and/or roadmaps
regarding information solutions for the products and services described in this
Agreement. Notwithstanding the foregoing, upon receipt of a Competition Notice
(as defined in Section 5.6(b)(ii)), neither Party or its Affiliates will be
required to provide information with respect to future product integrations
and/or roadmaps regarding such information solutions. Cross-Training. Each Party
will train its appropriate employees on the other Party’s Products and related
solutions offerings. Branding; Strategic Relationship Support. Combined Offering
Brand; Branding. The Combined Offering Brand will be mutually agreed upon by the
Parties. The Parties will jointly own the Combined Offering Brand, and any costs
or expenses for trademark, domain and other protection, defense or enforcement
activities associated with the Combined Offering Brand will be shared equally by
the Parties. The Combined Offering will be co-branded with the PTC Marks, RA
Marks and Combined Offering Brand, as mutually agreed upon in writing by the
Parties. The Parties and their applicable Affiliates will advertise, market and
promote the Combined Offering under the agreed-upon PTC Marks, RA Marks and the
Combined Offering Brand. Each Party will bear its own costs for marketing the
Combined Offering. Licenses for the PTC Product known as Kepware may only be
sold by RA and its Affiliates under the “ThingWorx Industrial Connectivity”
branding (and not the “Kepware” branding). Designations. PTC will identify RA
and certain of its mutually agreed upon Affiliates as PTC’s premier IoT,
analytics and industrial automation partner and as a preferred system 6
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3007.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED integrator for the Factory SCO use
cases and will feature RA and its applicable Affiliates as such on PTC’s and its
applicable Affiliates’ respective websites and appropriate marketing collateral,
all as mutually agreed upon in writing by the Parties. RA will have the Systems
Integrator rights set forth on Exhibit H. RA will identify PTC and certain of
its mutually agreed upon Affiliates as RA and certain of its mutually agreed
upon Affiliates’ premier IoT and AR technology partner for the Factory SCO use
cases and will feature PTC as such on RA’s and its applicable Affiliates’
respective websites and appropriate marketing collateral, all as mutually agreed
upon in writing by the Parties. Self Determination. Except as expressly set
forth in this Agreement, each Party and its Affiliates may set and determine the
manner in which it will promote, market, and advertise the Combined Offering and
the prices that it charges therefor. Joint Marketing and Support. Sales and
Marketing Plan. The Parties will collaborate and, within sixty (60) days after
the Original Effective Date, will produce a sales and marketing plan that
details the planned joint marketing activities of the Parties. The sales and
marketing plan must be mutually agreed upon and signed by both Parties.
Additional PTC Technologies. If RA or its Affiliates identifies a bona fide
customer need for additional PTC technologies (such as CAD or PLM), the Parties
will collaborate on a case-by-case basis to develop appropriate distribution or
referral arrangements, including incentives for RA and its Affiliates; for
example, when appropriate and mutually agreed, a credit toward New ACV (as
defined in Exhibit E). Personnel. Each Party will designate appropriate
engineering, sales and sales enablement, and marketing resources and/or spending
to support the joint go-to- market initiatives, all as mutually agreed in the
sales and marketing plan referred to in clause (a) above. Duties. Each Party and
its applicable Affiliates will: employ a competent sales organization with
respect to the Combined Offering and the other Party’s Products and will develop
and maintain sufficient knowledge of the industry, the other Party’s Products,
related support and maintenance services and competitive offerings to be able to
demonstrate the Combined Offering and the other Party’s Products, use its
reasonable efforts to maintain an appropriate level of customer satisfaction
with respect to Combined Offerings and perform its activities hereunder in a
professional and workmanlike manner; 7 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3008.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED notify the other Party immediately
after becoming aware of any defect in any of the other Party’s Products or of
any Customer problem, claim or threatened claim with respect to any of the other
Party’s Products, and will promptly forward to the other Party all complaints
with respect to any of the other Party’s Products; and be solely responsible
for, and will use its commercially reasonable efforts in, the marketing and
commercialization of the Combined Offering. Publicity. General. The Parties will
publicize their relationship throughout the Term in accordance with this
Section. Neither Party nor its Affiliates may issue any press releases and,
without limiting the rights under this Section, other public announcements
(collectively “Publicity”) without the prior written approval of the other
Party, except as provided in this Agreement, provided that each Party and its
Affiliates will have the right to cite such press release(s), publicly use and
disclose excerpts from such press release(s) and otherwise publicly use and
disclose information contained in such press release(s) in its sole discretion.
The Parties agree to cooperate to develop a customer “win” story highlighting
the product and data optimization anticipated from the transactions contemplated
by this Agreement. Initial Publicity. After the Original Effective Date, RA and
PTC will issue an initial mutually acceptable press release announcing the
availability of the Combined Offering and identifying the PTC Products as
bundled components of the Combined Offering (“Initial Press Release”). Each
Party will provide supporting quotes from a C- level executive for the Initial
Press Release if requested by the other Party. Pre-approved Description. The
Parties will develop a description of their relationship under this Agreement
that may be used, in whole or in part, without modification by either Party and
its Affiliates in any pre-approved Publicity, without further approval,
provided, however, that pre-approval is not required to utilize the pre-
approved description in any sales or marketing collateral, such as the Web Site
of a Party or its Affiliates, customer datasheets, presentations and proposals.
General Conduct. Each Party and its Affiliates will conduct business under its
own name and, except as expressly set forth in this Agreement, will not state or
imply that any of its own products or services are endorsed or recommended by
the other Party or its Affiliates. The Parties and their respective Affiliates
will (a) conduct their respective business in a manner that reflects favorably
at all times on each Party’s Products, Services, and the good name, goodwill,
and reputation of such Party and its Affiliates; (b) make no representations or
warranties to customers or to the trade with respect to the specifications,
features, or capabilities of the other Party’s products or services other than
those made by the Party who owns the products or services 8 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3009.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED or as otherwise contemplated by or
set forth in this Agreement; and (c) not publish or use any misleading or
deceptive advertising material. Security. Each Party agrees that it will follow
secure development practices at least in accordance with industry standard
practices. From time to time, a Party may require the other Party or its
Affiliates to complete a security questionnaire and in connection with the same,
the Party responding to such request will make available to the requesting Party
such documents and access to such personnel as the requesting Party reasonably
request for such purposes. In the event a Party discovers vulnerabilities in its
or the other Party’s code and/or weaknesses in its or the other Party’s
development practices, or if a Party otherwise learns of the same in its own
code or development practices, each Party agrees to promptly take corrective
actions to remedy the same as soon as reasonably practicable. Any
vulnerabilities with CVSS (Common Vulnerability Scoring System) ratings higher
than [***] will be promptly remediated and retested for verification at each
Party’ sole cost and expense, and in the case of vulnerabilities with CVSS
ratings higher than [***], the efforts to remediate and retest such
vulnerabilities must be undertaken with the greatest urgency. From time to time,
Customers may seek additional security requirements. The Governance Team will
discuss in good faith the adoption of any such additional security requirements.
In the event that the Governance Team agrees to adopt such requirements, the
Governance Team will establish the time frame for implementing such
requirements. Each Party will bear its own costs with regard to any security
enhancements to its Products that may be agreed to by the Governance Team.
Trademark License. License. Each Party (the “Trademark Licensor”) grants the
other Party and its Affiliates (the “Trademark Licensee”) a non-exclusive
license to use Trademark Licensor’s Marks in the exercise of Trademark
Licensee’s rights and the performance of Trademark Licensee’s obligations under
this Agreement; provided, that Trademark Licensee (i) does not create a unitary
composite mark involving any Mark of Trademark Licensor without the prior
written approval of Trademark Licensor and (ii) displays symbols and notices
clearly and sufficiently indicating the trademark status and ownership of
Trademark Licensor’s Marks in accordance with applicable trademark law and
practice and Trademark Licensor’s then current trademark guidelines. The Parties
may add, modify or remove their respective Marks under this Agreement at any
time upon notice to the other Party. 9 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3010.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Trademark Guidelines. Trademark
Licensor will promptly provide Trademark Licensee with copies of applicable
trademark use guidelines. Trademark Licensee will not remove or alter any
trademark, trade name, copyright or other proprietary notices, legends, symbols
or labels appearing on or in any copies of the Trademark Licensor’s Products and
associated documentation and materials. Reseller Agreement. In the exercise of
its resale rights under the Reseller Agreement, Trademark Licensee may use and
display Trademark Licensor’s Marks to identify and market the Trademark
Licensor’s Products only on (i) business cards and stationery of Trademark
Licensee indicating that it is an authorized independent reseller for Trademark
Licensor; (ii) marketing materials prepared by Trademark Licensor and delivered
to Trademark Licensee relating to the Trademark Licensor Products; and (iii)
marketing materials prepared by Trademark Licensee and approved by Trademark
Licensor in writing. Covenants. Trademark Licensee will not register any of
Trademark Licensor’s Marks or register or use any mark or name closely
resembling Trademark Licensor’s Marks. Trademark Licensee will not register any
internet domain names that are, or that incorporate, any of Trademark Licensor’s
Marks, and Trademark Licensee will relinquish to Trademark Licensor any such
internet domain names it acquires or owns upon request of the Trademark
Licensor. Goodwill. All use of a Party’s Marks, and the goodwill from the Marks
and the use of the Marks, will inure solely to the benefit of, and be on behalf
of, the Mark’s owner. Trademark Licensee agrees that its use of Trademark
Licensor’s Marks will not create in it, nor will it represent it has, any right,
title, or interest in or to Trademark Licensor’s Marks other than the limited
license expressly granted in this Section 4.7. Reservation of Rights. Trademark
Licensee will not use any of Trademark Licensor’s Marks in any way other than as
specifically authorized in this Section 4.7, and without limitation may not
incorporate any of Trademark Licensor’s Marks to identify Trademark Licensee’s
business or products or services. No other use of Trademark Licensor’s Marks, or
any part thereof, or any mark or name confusingly similar thereto, is authorized
without the prior written consent of Trademark Licensor. Use Cases; Exclusivity;
Restrictive Covenants. Exclusivity. Exclusivity. The licenses and resale rights
of RA and its Affiliates under the OEM Agreement and Reseller Agreement are
exclusive (vis a vis PTC direct sales) for Factory SCO use cases in the
Territory, but limited to the territories, industries and accounts described
under the heading “Exclusive Territory” on Exhibit B (the “Exclusive 10
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3011.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Territory”), provided that this
Section 5.1 will not apply to stand-alone sales of the PTC Products known as
Kepware/ThingWorx Industrial Connectivity and Vuforia. For clarity, this Section
5.1 will not restrict PTC from appointing third parties to resell or otherwise
distribute Licenses for the PTC Products for the Factory SCO Market in the
Territory. Process. Within sixty (60) days of the Original Effective Date, the
Parties will establish a written governance process whereby, by mutual
agreement, additional accounts or territories may be added to the Exclusive
Territory based on the Parties or their respective Affiliates’ relative strength
of capability and/or opportunity within a given territory or account. Such
governance process will also provide for accounts or territories to be removed
from the Exclusive Territory if either RA or an Affiliate of RA is not providing
sufficient account coverage or if requested by the applicable account. Use
Cases. RA. In addition to its exclusive rights for the Factory SCO Market in the
Territory described in Section 5.1, the licenses and resale rights of RA and its
Affiliates under the OEM Agreement and Reseller Agreement extend on a
non-exclusive basis to (i) Factory SCO use cases for accounts outside of the
Exclusive Territory and (ii) Factory SCP use cases. For the Factory SCP use
cases, the licenses and resale rights of RA and its Affiliates under the OEM
Agreement and Reseller Agreement are limited to the distribution of PTC Products
on hardware distributed by RA or its Affiliates and do not extend to
distributing PTC Product as standalone software or as software embedded in RA
software products. The licenses and resale rights of RA and its Affiliates under
the OEM Agreement and Reseller Agreement are limited by the restrictions set
forth in agreements to which PTC is party as of the Original Effective Date, all
of which are listed on Exhibit B under the heading “Restrictions on RA’s
Distribution of PTC Products.” PTC. The licenses and resale rights of PTC and
its Affiliates under the OEM Agreement and Reseller Agreement are non-exclusive.
The licenses and resale rights of PTC and its Affiliates under the OEM Agreement
and Reseller Agreement are limited by the restrictions set forth in agreements
to which RA or its Affiliates are a party as of the Original Effective Date, all
of which are listed on Exhibit B under the heading “Restrictions on PTC’s
Distribution of RA Products.” Distribution Channels. Distribution Channels and
Exceptions. The licenses and resale rights of each Party and its Affiliates
under the OEM Agreement and Reseller Agreement will include the ability to sell
licenses for the other Party’s Products through the standard distribution
channels of the Party or its Affiliate distributing a Combined Offering or
reselling the applicable licenses. Notwithstanding the foregoing to the
contrary, (i) neither RA nor any of its Affiliates may engage an RA Restricted
Company to distribute a 11 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3012.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Combined Offering or resell licenses
for PTC Products and (ii) neither PTC nor any of its Affiliates may engage a PTC
Restricted Company to distribute a Combined Offering or resell licenses for RA
Products. New ACV. In RA’s case, (i) revenue resulting from distribution by RA
or an Affiliate of RA of a Combined Offering or resale by RA or an Affiliate of
RA of licenses for PTC Products will constitute New ACV (as defined in Exhibit
E) provided that the revenue qualifies as New ACV. Subscription Licenses. The
Parties’ mutual intent is that licenses for Products sold in exercise of the
licenses and resale rights of each Party and its Affiliates under the OEM
Agreement and Reseller Agreement will be subscription licenses (i.e., a license
agreement that includes both a software license and related support over a
stated term). Perpetual licenses may be sold only on an exception basis with the
approval of the other Party. In the case of sales of perpetual licenses of PTC
Products by RA or its Affiliates, such sales will result in New Perpetual
Equalization Credit (as defined on Exhibit E) toward the ACV commitments
described in Exhibit E. Reservation. Except as expressly set forth in this
Agreement, each Party reserves all rights in its Products. Neither RA nor its
Affiliates will promote, market, advertise, sell or distribute the PTC Products
or licenses for the PTC Products except in the fields, territories and use cases
expressly permitted by Section 5.1 and Section 5.2. Restrictive Covenants. PTC
Covenants. Neither PTC nor any of its Affiliates will (A) [***] (B) [***] or (C)
[***] will not violate this restriction [***]. For clarity, this Section 5.6(a)
will not prevent [***]. Excluding PTC Permitted Products, in the event that PTC
or any of its Affiliates (A) commences designing, developing marketing, selling
or distributing, or engages a third party to design, develop, market, sell or
distribute a product that would reasonably be expected to compete with the RA
Products, or (B) acquires a product that would reasonably be expected to
directly compete with the RA Products based on product scope and functionality,
PTC will promptly provide written and reasonably detailed notice of such (a “PTC
Competition Notice”) to RA. RA Covenants. 12 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3013.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Neither RA nor any of its Affiliates
will (A) [***] (B) [***] or (C) [***] will not violate this restriction [***].
For clarity, this Section 5.6(b) will not prevent [***]. Excluding RA Permitted
Products, in the event that RA or any of its Affiliates (A) commences designing,
developing marketing, selling or distributing, or engages a third party to
design, develop, market, sell or distribute a product that would reasonably be
expected to compete with the PTC Products, or (B) acquires a product that would
reasonably be expected to directly compete with the PTC Products based on
product scope and functionality, RA will promptly provide written and reasonably
detailed notice of such (a “RA Competition Notice” and, together with the PTC
Competition Notice, each a “Competition Notice”) to PTC. No Governmental
Entities. Neither Party nor its Affiliates or Sales Agents will solicit any
orders for any Licenses of the other Party’s Products or Services from any
governmental or quasi-governmental entities (including without limitation any
state or federal departments, agencies, administrations, bureaus, branches, or
any subdivisions of any of the foregoing but excluding companies owned by
government entities or quasi- governmental entities outside of the United States
(e.g., state-owned enterprises), without prior written consent of the other
Party, which will not be unreasonably withheld. Opportunity Registration
Process. With respect to sales outside the Exclusive Territory, the Parties
agree to the deal registration process set forth on Exhibit B under the heading
“Opportunity Registration Process.” OEM Relationship. The Parties agree to the
mutual OEM terms and conditions set forth on Exhibit C, with pricing set forth
on Exhibit F. Reseller Relationship. The Parties agree to the mutual software
resale terms and conditions set forth on Exhibit D, with pricing set forth on
Exhibit F. Internal Use. RA and each of its Affiliates may purchase licenses for
PTC Products for its internal use, with pricing set forth on Exhibit F.
Financial Commitment. The Parties agree to the financial commitments set forth
on Exhibit E (the “Financial Commitments”). Orders. Orders for Internal Use.
Orders by RA or its Affiliates for internal use will be placed in accordance
with the existing agreement(s) between the Parties related to such orders.
Orders for Resale/OEM Distribution. The Party or its Affiliate ordering licenses
for resale or OEM distribution of the other Party’s Products (alone or as part
of a Combined 13 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3014.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Offering) (the “Ordering Party”)
will deliver each Order to the other Party (the “Selling Party”) within five (5)
business days of Ordering Party’s receipt of the applicable purchase order from
its distribution channel or the potential Customer. For each Order, Ordering
Party will deliver (at a minimum) to Selling Party a binding, unconditional,
non-cancellable purchase order duly executed by Ordering Party, which Ordering
Party agrees will constitute Ordering Party’s binding commitment to pay for the
Products so ordered. Ordering Party agrees that, (a) electronic order
submissions by Ordering Party will be as binding on Ordering Party as if
Ordering Party submitted a signed purchase order, (b) Selling Party will be
entitled to rely on such electronic order submissions as being valid, legitimate
and fully authorized by Ordering Party, and (c) Selling Party may from time to
time require Ordering Party to include various language on Ordering Party’s or
its Ordering Entity’s quotation to each applicable Customer (in which case,
Ordering Party will be obliged to keep copies of such quotations for a minimum
of three years and to provide copies to Selling Party upon request). Selling
Party may reject an Order that does not comply, in all material respects, with
the terms and conditions of this Agreement, including the Reseller Terms. No
Inventory. Ordering Party will not submit any Orders unless and until Ordering
Party or an Ordering Entity has received a binding, non-cancelable order for the
applicable Products of Selling Party or Selling Party Services from an
identified Customer. Ordering Party acknowledges and agrees that “inventory”
Orders or Orders submitted based on the expectation of a future Customer order
are strictly prohibited (except as set forth in Exhibit E). Ordering Party will
obtain a purchase order from each potential Customer for each Order, will retain
such purchase orders for a minimum of three years from receipt, and will provide
copies thereof to Selling Party upon request. Licensing Affiliates. Each Party
acknowledges that, when selling Licenses for Products to a Customer located
outside of the United States, the other Party enters into contracts for such
Licenses through Affiliates based on the location of the Customer. Accordingly,
when a Party desires to place an order with the other Party with respect to a
Customer located outside of the United States, the Party will direct such order
to the corresponding Affiliate of the other Party. The Governance Team will
coordinate the relevant sharing of information relative to each Party’s
Affiliates. Selling Party’s Product Shipment; Installation. After Selling
Party’s acceptance of an Order, Selling Party will ship the Selling Party’s
Products ordered by Ordering Party to the Customer location specified in the
Order documentation and/or make the Selling Party’s Products available for
electronic download by such Customer. Selling Party will send to Ordering Party
an invoice for such Selling Party’s Products or Selling Party Services. Shipment
will be FCA (Incoterms 2000) the shipping point designated by Selling Party and
risk of loss will pass to Ordering Party at the time the Selling Party’s
Products are delivered to the carrier at such shipping point; provided, however,
that Selling Party will, if possible, make electronic download of the Selling
Party’s Products available to the Customer in order to minimize the risk of
loss. Ordering Party will be responsible for payment of all insurance, duty and
customs, sales, value added and excise taxes and any other taxes or charges
associated with the shipment or import of the Selling 14 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3015.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Party’s Products (except for taxes
on Selling Party’s net income). Ordering Party, Ordering Entity and/or the
applicable Customer will be solely responsible for installation of the Selling
Party’s Products. Subscriptions. The Parties acknowledge that Subscription
licenses have auto- renewing terms. The initial term for Subscription licenses
is typically one (1) year, but in any event, will not be longer than three (3)
years. The term of the Subscription will automatically renew for renewal terms
of one (1) year unless Selling Party, Ordering Party, Ordering Entity or
Customer notifies the other Party of non-renewal sixty days prior to the renewal
date. If Selling Party serves notice of non-renewal of any Subscription on
Ordering Party, Ordering Party will ensure such notice is served on Customer
prior to the notice date. SaaS Services and Cloud Services. Neither Party nor
any of its Affiliates is entitled to sell or resell licenses or access rights
for the other Party’s SaaS or Cloud Services offerings unless and until the
Parties reach agreement on pricing therefor. Payment. Fees. Each Party will pay
to the other Party the fees set forth in Exhibit F in accordance with the terms
such exhibit. Taxes. Fees reflected in this Agreement do not include taxes.
Neither Party is liable for any taxes the other Party or its Affiliates are
legally obligated to pay (or for any penalties or interest thereon) and which
relate to any transactions contemplated under this Agreement. Each Party will
pay any sales, use or value added taxes (and any penalties or interest thereon)
it and its Affiliates owe due to entering into this Agreement or otherwise
arising from the transactions contemplated by this Agreement, and which the law
requires be collected from or paid by such Party or Affiliate. The Parties will
not collect taxes covered by a valid exemption certificate provided by the other
or its Affiliates. If the law requires that taxes be withheld from any payments
from one Party to the other, such amounts will be withheld and paid to the
appropriate taxing authority. The Party that withholds such taxes will deliver
to the other an official receipt for all taxes withheld. The Parties and their
Affiliates will use reasonable efforts to minimize any taxes withheld to the
extent allowed by law. Despite any other provision in this Agreement, this
section governs the treatment of all taxes relating to this Agreement.
Additional Terms Applicable to [***]. The additional terms and conditions set
forth on Exhibit G apply to the exercise of rights by RA and its Affiliates in
the PTC Product(s) known as [***]. 15 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3016.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Audit. Each Party and its Affiliates
will maintain accurate books and records relating to (a) the distribution of the
Combined Offering by it, its Affiliates and its and their permitted resellers
under the OEM Agreement, (b) the resale of Resale Products by it, its Affiliates
and its and their permitted resellers under the Reseller Agreement and (c) the
performance by it and each of its Affiliates of its and their other obligations
under this Agreement (the “Records”). Each Party will permit, and will cause its
Affiliates to permit, review and auditing of (a) its and its Affiliates’ Records
and (b) its and its Affiliates’ use of the other Party’s Products, during normal
business hours to confirm compliance with terms of this Agreement, provided, if
applicable, any third party firm performing the audit enters into a
confidentiality agreement for the benefit of the Party or Affiliate(s) whose
Records and Product use are being audited. Audits will not unreasonably
interfere with the audited Party’s or Affiliate’s business activities, will be
conducted at the auditing Party’s sole expense, and will not be made more
frequently than [***] per calendar year. Fees and expenses incurred in
connection with such audits will be borne by the auditing Party. The accounting
firm will report to the Parties only whether the terms of this Agreement are
being met, including whether payments have been properly reported and paid or,
if not, the amount of any overpayment or underpayment. If an audit shows an
underpayment by the Party who, or whose Affiliate, was audited of more than
[***], the Party who, or whose Affiliate, was audited will bear the cost of such
audit. Any and all results, analysis and reports resulting from such audit will
be deemed the Confidential Information of the Party who, or whose Affiliate, was
audited; provided that, in addition to the auditing Party’s rights with respect
to such Confidential Information under Section 17, auditing Party may use such
Confidential Information in connection with any dispute between the Parties
regarding the results of the applicable audit. Warranties. General. Each Party
represents and warrants to the other Party that (a) it is an entity organized
and existing under the laws of its jurisdiction of organization with full power
and authority to enter into and perform this Agreement; (b) this Agreement has
been duly authorized by all necessary corporate action and constitutes the
binding obligation of such Party enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy laws or other laws
affecting the rights of creditors generally; (c) the person(s) executing this
Agreement on its behalf has actual authority to bind it to this Agreement; and
(d) its execution and performance of this Agreement does not and will not
violate or conflict with any provision of its governing corporate instruments or
of any commitment, agreement or understanding that it has or will have to or
with any person or entity. DISCLAIMER. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, EACH PARTY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED,
WRITTEN OR ORAL, INCLUDING ANY WARRANTY OF MERCHANTABILITY, SATISFACTORY
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT, AND/OR ANY
WARRANTY THAT PRODUCT THE OTHER PARTY WILL ACHIEVE ANY PARTICULAR RETURN ON
INVESTMENT. EACH PARTY AND ITS AFFILIATES ARE SOLELY RESPONSIBLE FOR ANY RESULTS
OBTAINED FROM 16 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3017.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED USING THE PRODUCTS, INCLUDING THE
ADEQUACY OF INDEPENDENT TESTING OF RELIABILITY, AND SECURITY AND ACCURACY OF ANY
ITEM DESIGNED USING THE PRODUCTS. NEITHER PARTY WARRANTS THAT THE OPERATION OR
OTHER USE OF THE PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE OR WILL NOT CAUSE
DAMAGE OR DISRUPTION TO ANY CUSTOMER’S DATA, COMPUTERS, OR NETWORKS. WITHOUT
LIMITING THE FOREGOING, NEITHER PARTY WILL HAVE ANY LIABILITY ARISING FROM ANY
SECURITY INCIDENT OR DATA LOSS THAT WOULD HAVE BEEN PREVENTED IF THE OTHER PARTY
OR ITS AFFILIATE HAD IMPLEMENTED A SECURITY SOLUTION, DEVICE OR FEATURE
(INCLUDING “PATCHES,” FIXES AND UPDATES) PROVIDED BY A PARTY FOR THE PRODUCTS
PROVIDED OR MADE AVAILABLE TO THE OTHER PARTY OR ITS AFFILIATES.
Indemnification. Intellectual Property Infringement Claims. Indemnification
Obligation. Each Party (the “Indemnifying Party”) will, at its expense, defend,
indemnify and hold harmless the other Party (“Indemnified Party”), its
Affiliates and its and their officers, directors, employees, shareholders,
agents, and successors (Indemnified Party and each of the foregoing,
collectively, an “Indemnified Related Party”) from and against any and all
damages, costs, and expenses (including reasonable attorneys’ fees, all amounts
that a court or arbitrator finally awards or that Indemnifying Party agrees to
in settlement of any Claim (as defined below) and any and all reasonable
expenses or charges as they are incurred by Indemnified Related Party in
cooperating in the defense), incurred in connection with any third party claim,
action, demand or complaint (a “Claim”) brought against the Indemnified Related
Party by a third party which results or arises from an infringement or alleged
infringement of intellectual property rights related to the Indemnifying Party’s
Product. Indemnified Party will notify Indemnifying Party promptly of any such
Claim action, demand or complaint and will give Indemnifying Party sole and
exclusive authority (including settlement authority), and reasonable information
and assistance for the defense. Additional Rights and Obligations. If
Indemnifying Party’s Product that is the subject of an indemnification claim
under this Section 15.1(a) (or any part of it), is held to infringe any third
party intellectual property rights and the use of such Product, as contemplated
by this Agreement, is enjoined or is threatened to be enjoined, Indemnifying
Party at its own election and expense may either: (i) procure for Indemnified
Party (or, if applicable, the Indemnified Related Party) the right to continue
use of such Product as authorized under this Agreement; or (ii) replace or
modify the applicable Product with a version of the Product that is
non-infringing and that conforms to the applicable Documentation. If, despite
Indemnifying Party’s commercially reasonable efforts, neither of the
alternatives in this Section 15.1(b) is available on terms which are
commercially feasible within one hundred eighty (180) days of notice of a Claim,
(A) Indemnifying Party 17 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3018.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED will immediately notify Indemnified
Party of its intent to terminate the applicable Product licenses or resale
rights under this Agreement (the “Affected Products”), (B) Indemnified Party
will return, cause all of its Customers to return, and cease selling or
reselling any Affected Products, alone or as part of a Combined Offering and (C)
Indemnifying Party will grant Indemnified Party a credit equal to the prepaid
license or subscription fees for the remainder of the applicable Product license
term. To the extent either Party is unable to meet any ACV or minimum fees under
this Agreement as a result of a Claim, the ACV or minimum fees required under
this Agreement will be adjusted or waived as necessary to reflect the
non-performance of the Indemnifying Party. Combined Offering. Notwithstanding
anything to the contrary in this Agreement, each Party will be responsible for
all damages, costs, and expenses, including reasonable attorneys’ fees, incurred
in connection with any Claim, action, demand or complaint brought against such
Party by a third party to the extent resulting or arising from an infringement
or alleged infringement of intellectual property rights as a result of only the
interoperation of each Party’s Products with the other Party’s Products as part
of a Combined Offering. Exceptions. The indemnification obligation in Section
15.1 will not apply to Claims to the extent that such Claims are based on or
result from: (i) modifications made to the Selling Party’s Products by Reselling
Party outside the scope of the results of the collaboration described in this
Agreement without Selling Party’s direction or instruction, provided the
infringement would have been avoided, but for such modification; or (ii) the
combination of the Indemnifying Party’s Products with items not supplied or
provided by Indemnifying Party and not contemplated by the results of the
collaboration described in this Agreement, provided the infringement would have
been avoided, but for combination and provided that there are substantial
non-infringing uses for the Software apart from such combination. Breach of
Agreement. The Indemnifying Party will, at its expense, defend, indemnify and
hold harmless the Indemnified Party and each other Indemnified Related Party
from and against any and all damages, costs, and expenses (including reasonable
attorneys’ fees, all amounts that a court or arbitrator finally awards or that
Indemnifying Party agrees to in settlement of any Claim (as defined below) and
any and all reasonable expenses or charges as they are incurred by Indemnified
Related Party in cooperating in the defense), incurred in connection with any
Claim brought against an Indemnified Related Party by a third party which
results or arises from (i) any representation or warranty made by Reselling
Party or a Reseller that exceeds the representations and warranties made by
Selling Party in its standard license, or (ii) any breach by it of any of the
representations or warranties in Section 14. Process. The Indemnified Party will
(a) give the Indemnifying Party prompt written notice of the applicable Claim
and (b) allow the indemnifying Party to exclusively control the defense thereof
and all related negotiations. The indemnified Party will reasonably cooperate 18
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3019.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED with the Indemnifying Party in the
defense of the Claim and all related negotiations. The Indemnifying Party will
not enter into any stipulated judgment or settlement that purports to bind the
Indemnified Party (or any other indemnified person or entity) without the
indemnified Party’s express written authorization, which will not be
unreasonably withheld or delayed. Sole and Exclusive Remedy. The indemnity
obligations and terms in Section 15 represent the sole and exclusive remedy of
Indemnified Party and the entire liability and obligation of indemnifying Party
with respect to infringement or claims of infringement of any intellectual
property right by, as applicable, any PTC Product or Selling Party’s Product or
by its distribution, operation, use or receipt. Limitation of Liability. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES
BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, SPECIAL OR
EXEMPLARY DAMAGES ARISING OUT OF OR THAT RELATE IN ANY WAY TO THIS AGREEMENT OR
ITS PERFORMANCE. THIS EXCLUSION WILL APPLY REGARDLESS OF THE LEGAL THEORY UPON
WHICH ANY CLAIM FOR SUCH DAMAGES IS BASED, WHETHER THE PARTIES OR ANY AFFILIATE
HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, WHETHER SUCH DAMAGES WERE
REASONABLY FORESEEABLE, OR WHETHER APPLICATION OF THE EXCLUSION CAUSES ANY
REMEDY TO FAIL OF ITS ESSENTIAL PURPOSE. IN NO EVENT WILL EITHER PARTY’S
MAXIMUM, CUMULATIVE LIABILITY FOR ALL DAMAGES UNDER THIS AGREEMENT EXCEED THE
GREATER OF (A) THE AMOUNT EQUAL TO THE TOTAL AMOUNT OF FEES PAID OR PAYABLE BY
RA TO PTC AND BY PTC TO RA HEREUNDER IN THE [***] PERIOD IMMEDIATELY PRECEDING
THE EVENT GIVING RISE TO DAMAGES AND (B) [***]. THE EXCLUSIONS, DISCLAIMERS AND
LIMITATIONS IN THIS SECTION 16.1 WILL NOT APPLY TO (A) EITHER PARTY’S LIABILITY
TO THE EXTENT ARISING OUT OF A BREACH BY A PARTY OR ANY OF ITS AFFILIATES OF ITS
CONFIDENTIALITY OBLIGATIONS IN SECTION 17.1, (B) A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 15.1(a) OR (C) USE OR DISTRIBUTION BY A PARTY OR ANY
OF ITS AFFILIATES OF THE OTHER PARTY’S PRODUCTS OR SERVICES OTHER THAN AS
EXPRESSLY PERMITTED BY THIS AGREEMENT. THE LIMITATIONS OF LIABILITY STATED IN
THIS SECTION 16 ARE INDEPENDENT OF ANY REMEDIES AND, NOTWITHSTANDING THE FAILURE
OF THE ESSENTIAL PURPOSE OF SUCH REMEDIES, WILL REMAIN IN FULL FORCE AND EFFECT.
Confidential Information; Feedback. 19 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3020.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Confidentiality. Each Party
acknowledges that while performing its obligations under the Agreement it and
its Affiliates may have access to the other Party’s or its Affiliates’
Confidential Information. With respect to all Confidential Information, the
Parties agree as follows: The Receiving Party may use the Confidential
Information only to exercise its rights and perform its obligations under the
Agreement. The Receiving Party must use the same care to protect the Disclosing
Party’s Confidential Information as it uses to protect its own Confidential
Information. In no event will the Receiving Party fail to use reasonable care to
avoid unauthorized use, including disclosure, loss, or alteration of the
Disclosing Party’s Confidential Information. Copies the Receiving Party makes of
Confidential Information must contain the same confidential or proprietary
notices or legends as the original. Either Party may disclose the other Party’s
Confidential Information to its respective employees, Affiliates, agents,
contractors and legal representatives only to the extent they have a need to
know and an obligation to protect the Confidential Information that is at least
as restrictive as the Agreement. The Receiving Party is responsible for
compliance with this Agreement by all persons or entities to which it grants
access to Confidential Information, and will advise them of their obligations
under this Agreement prior to disclosing the Confidential Information. Upon
termination or expiration of this Agreement or upon cessation of work or written
request, the Receiving Party will return or destroy or cause to be destroyed, at
its option, all Confidential Information of the Disclosing Party, including
Confidential Information disclosed under Section 17.1(b) to an Affiliate, agent,
contractor and legal representative. The Receiving Party may retain only such
copies as are reasonably required to comply with applicable law and document
retention requirements and any such copies must be maintained consistent with
the terms of this Agreement. Any destruction will be by shredding or secure
erasure using current, commercially-reasonable methods. Upon request of the
Disclosing Party, the Receiving Party will furnish an officer’s certificate
certifying that the Disclosing Party’s Confidential Information has been
returned or destroyed. Terms of Agreement. Neither Party nor any of its
Affiliates will disclose any of the terms of this Agreement to any third party
without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party and its Affiliates may disclose such terms to (i) its
accountants, advisors and other professional representatives who have a
“need-to- know” solely for the purpose of providing services to such Party or
Affiliate and (ii) existing and potential investors, lenders and acquirers and
the accountants, advisors and other professional representatives of any of the
foregoing; provided, however, that in the 20 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3021.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED case of this clause (ii) any such
recipient is bound by a written agreement (or in the case of attorneys or other
professional advisors, formal ethical duties) requiring such recipients not to
disclose the terms of this Agreement to any third party and to use such terms
only for purposes of evaluating the applicable investment, loan or acquisition.
In addition, the terms of this Agreement may be disclosed as otherwise required
pursuant to applicable law, regulation, stock market or stock exchange rule or
rule of a self-regulatory organization (e.g., rules or regulations of the United
States Securities and Exchange Commission, the Nasdaq or the NYSE) or legal
process (including, without limitation, by interrogatory, subpoena, request for
documents, civil investigative demand, formal request from a regulatory examiner
or other similar process); provided that a Party or Affiliate proposing to make
such a disclosure as required by law, rule, regulation or legal process will, to
the extent legally permissible and practical, (i) inform the other Party a
reasonable time prior to such required disclosure, (ii) provide the other Party
with a copy of the text of such proposed disclosure sufficiently in advance of
the proposed disclosure to afford such other Party a reasonable opportunity to
review and comment upon the proposed disclosure (including, if applicable, the
redacted version of this Agreement) and (iii) if requested, reasonably cooperate
in an effort by the other Party to seek confidential treatment or a protective
order for such disclosure. In the event that confidential treatment or another
remedy is not obtained, the Party proposing to make such disclosure may disclose
only such information which such Party is required to be disclosed and to only
those persons to whom such Party is required to receive such information.
Exception for Legal Process. The Receiving Party may disclose Confidential
Information to the extent required by applicable law, regulation, stock market
or stock exchange rule or rule of a self-regulatory organization (e.g., rules or
regulations of the United States Securities and Exchange Commission, the Nasdaq
or the NYSE) or legal process (including, without limitation, by interrogatory,
subpoena, request for documents, civil investigative demand, formal request from
a regulatory examiner or other similar process), but, to the extent legally
permissible and practical, the Receiving Party must give the Disclosing Party
prompt notice of the required disclosure (prior to the required disclosure, if
possible) and, if requested, reasonably cooperate with the Disclosing Party in
obtaining a protective order. Injunctive Relief. Each Party agrees that the
wrongful disclosure of Confidential Information may cause irreparable injury
that is inadequately compensable in monetary damages. Accordingly, either Party
may seek injunctive relief in any court of competent jurisdiction for the breach
or threatened breach of this Section in addition to any other remedies in law or
equity, and the other Party will not raise the defense of an adequate remedy at
law. Feedback. Neither Party nor its Affiliates will have an obligation to
provide the other Party or its Affiliates with suggestions, comments or other
feedback relating to any product, technology or service of the other Party or
its Affiliates (collectively, “Feedback”). In the event either Party or any of
its Affiliates (collectively, the “Feedback Provider”) provides Feedback to 21
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3022.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED the other Party (collectively, the
“Feedback Receiver”) regarding any Product of the Feedback Receiver, each of the
Parties, as a Feedback Provider and on behalf of its Affiliates as Feedback
Providers, hereby grants to the Feedback Receiver a worldwide, paid-up, royalty
free, transferable, sublicenseable (directly and indirectly through multiple
tiers), perpetual, irrevocable license to use, incorporate or otherwise
commercialize such Feedback, including in the Feedback Receiver’s products and
services for any purpose and without obligation of any kind. Notwithstanding the
foregoing, the foregoing license rights shall not grant or provide a license
(either express or implied) to any patent owned or controlled by a Feedback
Provider. Except for the foregoing license right, Feedback Provider owns all
rights, title, and interest in and to the Feedback it develops or provides to
the Feedback Receiver. Feedback Receiver acknowledges and agrees that the
Feedback is provided by Feedback Provider as-is, without warranties of any kind,
and any Feedback used by Feedback Receiver will be used at Feedback Receiver’s
sole risk and liability. Usage Data. Subject to applicable law, each Party
acknowledges that the other Party and its Affiliates may collect and utilize
usage data, in aggregated or other de-identified form, derived from use and
performance of their respective Products and their related products and services
under this Agreement for purposes of internal evaluation of trends, system
usage, and other similar internal purposes and for purposes of improving its
products and services. This provision does not and will not constitute a license
of any intellectual property rights from either Party or its Affiliates to the
other Party or its Affiliates. Data Privacy. With respect to Personal Data (as
defined below) that one Party or its Affiliates may provide to the other Party
or its Affiliates in connection with this Agreement, the Parties agree that it
and each of its Affiliates will comply with applicable privacy laws, including,
but not limited to ensuring that the Party or its Affiliate transferring
Personal Data has legal grounds to share such data relating to the purpose for
which the Personal Data is exchanged. “Personal Data” shall have the meaning as
defined in the EU Regulation (EU) 2016/679 (General Data Protection Regulation).
Neither Party considers itself or its Affiliates to process Personal Data as a
“processor” on behalf of the other, however the Parties further agree to execute
any further documentation as may be required to ensure continued compliance with
the applicable law in the event that the nature of the data processing
relationship between or among the Parties and their respective Affiliates
changes. Term and Termination. Term and Renewal. Subject to earlier termination
as provided below, this Agreement will be in effect from and after the Original
Effective Date until September 30, 2021 (the “Term”). Thereafter, the Term may
be renewed by mutual written agreement. Termination. Termination for Breach of
this Agreement. In addition to any other termination rights provided for in this
Agreement, either Party may terminate this 22 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3023.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Agreement immediately upon written
notice to the other Party in the event of material breach of this Agreement by
the other Party or its Affiliates (“Cause”) if the defaulting Party or Affiliate
fails to cure such breach within sixty (60) days following notice of such breach
from the non-defaulting Party. Without limitation, the failure to make any
payment due under this Agreement will constitute a material breach of this
Agreement (excluding payments that are the subject of a good faith dispute).
Special Termination Rights Applicable to [***]. Notwithstanding anything else in
this Agreement to the contrary, in the event of a breach by RA, any Affiliate of
RA, a Sales Agent of RA, or a Customer of RA of any term or condition in Exhibit
G or required by Exhibit G to be included in a Customer License Agreement or a
Sales Agent Agreement with respect to the [***] Software, PTC may immediately
terminate this Agreement without a cure period with notice to RA solely with
respect to the PTC Product known as [***]. In such event, RA will immediately
cease selling, reselling and otherwise distributing such PTC Product and
terminate the Customer licenses for such PTC Product. PTC hereby agrees that it
will make a reasonable effort to obtain a modification of the requirements
described in this Section 18.2(b) from its licensor of certain code underlying
the PTC Product known as [***]. Termination for Bankruptcy/Dissolution. Either
Party may terminate this Agreement immediately upon written notice in the event
the other Party (i) becomes insolvent, (ii) becomes the subject of proceedings
under any law relating to bankruptcy or the relief of debtors and, in the case
of involuntary proceedings, the petition is not dismissed, stayed, bonded or
discharged within [***] of the commencement of the proceedings or (iii) admits
in writing its inability to pay its debts as they become due (collectively,
“Bankruptcy/Dissolution”). Termination for Change of Control. Either Party may
terminate this Agreement in the event of a Change of Control of RA or PTC upon
written notice to the other Party delivered prior to the consummation of the
Change of Control, with such termination effective upon the later of (i) [***]
following delivery of such written notice and (ii) [***]. Termination for
Prohibited Assignment. RA may terminate this Agreement [***] upon written notice
to PTC in the event of any attempted assignment of this Agreement by PTC in
violation of this Agreement. PTC may terminate this Agreement [***] upon written
notice to RA in the event of any attempted assignment of this Agreement by RA in
violation of this Agreement. Termination for Breach of Securities Purchase
Agreement. PTC may terminate this Agreement upon [***] prior written notice to
RA in the event of a material breach by RA of Section 4.1 (Prohibition on
Transfers), Section 4.3 (No Transfers to Company Competitors or Significant
Shareholders) or Section 5.3 (Standstill) of the 23 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3024.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Securities Purchase Agreement if
such breach is incapable of cure or RA otherwise fails to cure such breach
within [***] following notice of such breach from PTC. Post-Termination
Obligations. General. Upon expiration or termination of this Agreement, with or
without Cause, each Party will, and will cause its Affiliates to, immediately,
(i) subject to Section 18.3(b), discontinue advertising, marketing, distributing
or transferring the Combined Offering and cease all use of the Combined Offering
Brand, and (ii) subject to Section 18.3(c), cease all resale of the other
Party’s Products and any materials identifying or referring to the other Party’s
Products. All Customer License Agreements properly granted prior to the
effective date of expiration or termination will survive expiration or
termination and continue according to their terms. Within fifteen days after any
such expiration or termination, each Party will, and will cause its Affiliates
to, return to the other Party or, at such other Party’s request, destroy all
Confidential Information of such other Party and its Affiliates, and at such
other Party’s request, certify in writing such Party’s compliance with this
Section. Combined Offering Continuation. Upon expiration or termination of this
Agreement for any reason, each Party and its Affiliates may continue to
distribute the Combined Offering, subject to all terms and conditions of this
Agreement (including payment terms) for up to six (6) months after the
termination/expiration date, after which existing Customers of the Combined
Offering may be renewed for up to an additional four (4) years from the
termination or expiration date. For avoidance of doubt, no subscription (as
renewed) may extend beyond the fourth (4th) anniversary of the effective date of
the expiration or termination of this Agreement. Notwithstanding the foregoing,
if the Agreement is terminated under Section 18.2(a), Section 18.2(c), Section
18.2(e) or Section 18.2(f), only the terminating Party may exercise the rights
set forth in this Section 18.3(b). Standard Reseller Agreement. Upon expiration
or termination of this Agreement for any reason, each Party and its Affiliates
may resell licenses for the other Party’s Products for up to three (3) years
after the effective date of the expiration or termination of this Agreement,
subject to the standard reseller terms of the Party that owns the applicable
Products. Notwithstanding the foregoing, if the Agreement is terminated under
Section 18.2(a), Section 18.2(c), Section 18.2(e) or Section 18.2(f), only the
terminating Party may exercise the rights set forth in this Section 18.3(c).
Support Obligations. Each Party’s and its Affiliates’ support obligations under
the OEM Agreement with respect to its Products distributed in the Combined
Offering will survive for the applicable remaining term of each subscription
license (provided that the fees for such subscription licenses have been and
continue to be paid). 24 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3025.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Financial Commitments. RA’s
obligations upon expiration or termination of this Agreement with respect to the
Financial Commitments are set forth on Exhibit E. Termination Damages. Without
prejudice to any other remedies either Party may have in respect of any breach
of this Agreement, neither Party will be liable to the other for damages by
reason of the expiration or termination of this Agreement in accordance with the
provisions set forth above. Acknowledgment and Waiver. The Parties acknowledge
that the provisions of this Section are essential, fair, and reasonable, and
that the occurrence of any of the events described herein will constitute good,
just, and sufficient cause for the expiration or termination of this Agreement.
The Parties further acknowledge that any amounts spent in the performance of
this Agreement will be spent with the understanding that this Agreement may not
be renewed. Accordingly, each Party hereby waives any claim against the other
for loss or damage of any kind (including damages or other compensation for
unjust enrichment, loss of prospective profits, reimbursement for expenditures
or investments made, or commitments entered into or goodwill), due to failure of
the Parties to renew this Agreement or, upon expiration or termination, to make
a similar agreement. Continuing Obligations. The following will survive the
expiration or termination hereof: the provisions of this Section 18.6 and
Sections 4.5(a), 11, 13, 14, 15, 16, 17, 18.3, 18.4, and 20. Compliance With
Laws. Each Party and its Affiliates will comply with all applicable laws and
regulations of the United States and the territory in which the applicable
products and services under this Agreement are licensed for use (“Territory”),
including, without limitation, the following: the U.S. Foreign Corrupt Practices
Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.) as amended (“FCPA”) and other
applicable anti-corruption laws, including the UK Bribery Act and those in the
Territory; Data Protection Laws applicable in the Territory; and the U.S. Export
Administration Regulations (15 C.F.R. Parts 730 - 774), and any other applicable
export control laws, rules, regulations or orders. With respect to its
performance under this Agreement, each Party hereby represents, warrants and
covenants to the other Party that (a) neither it nor its employees, directors,
officers, agents, or Affiliates (collectively, “Relevant Persons”) has caused
nor will cause the other Party or its Affiliates to be in violation of the FCPA,
or any other applicable law or regulation regarding corruption or bribery; (b)
it and its Relevant Persons will not with a corrupt intent, 25 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3026.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED directly or indirectly, pay, promise
or offer to pay, or authorize the payment of, any money or give any promise or
offer to give, or authorize the giving of anything of value to any person for
purposes of corruptly obtaining or retaining business for or with, or directing
business to, any person; (c) no part of any payment, compensation, reimbursement
or fee received by it pursuant to this Agreement or otherwise will be used
directly or indirectly as a corrupt payment, gratuity, emolument, bribe,
kickback, or other improper benefit to any person; and (d) neither it nor its
Relevant Persons will directly or indirectly request, agree to receive, or
accept a financial or other advantage from any person. Each Party represents,
warrants and covenants to the other Party that neither it, nor any of its
employees, directors, officers, agents, or affiliates are listed on, nor
affiliated with, any entity or person that is listed on the U.S. Commerce
Department’s Denied Persons List, Entity List, or Unverified List, the U.S.
State Department’s Nonproliferation Sanctions List, or the U.S. Treasury
Department’s List of Specially Designated Nationals and Blocked Persons (each a
“List”, and collectively the “Restricted Party Lists”). Further, each Party
hereby confirms that it does not have any business relationships with any person
or entity identified on a Restricted Party List. The Restricted Party Lists can
be found at: http://export.gov/ecr/eg_main_023148.asp. Neither Party nor its
Affiliates will distribute Products to a third party where it is aware of or has
a reason to believe that any Products will be used for Restricted Activities
(defined below), or be re-exported, transferred or diverted to a person or
entity engaged in Restricted Activities. In furtherance of its obligations, each
Party represents, warrants and covenants to the other Party that, unless express
written prior authorization is obtained from the other Party, it and its
Affiliates will not: export, directly or indirectly, the other Party’s Products
to a country embargoed under U.S. law, either separately or as part of a system;
provide in any way the other Party’s Products to a party on a List; and/or
provide in any way the other Party’s Products to a third party if it has reason
to believe that they may be used in a Restricted Activity or reexported,
transferred or diverted to a party on a List. Each Party also agrees that it
will provide the other Party with full information, certifications and other
documentation reasonably required by the other Party to ensure that it has
complied with all export restrictions and requirements imposed by applicable
law. “Restricted Activities” mean: (i) nuclear-related activities (including
without limitation maritime nuclear propulsion projects); (ii) the design,
development, production or stockpiling of missiles; and/or (iii) the design,
development, production or stockpiling of biological or chemical weapons.
General Provisions. 26 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3027.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Affiliate Performance Guarantee. A
breach by a Party’s Affiliate of such Affiliate’s obligations under this
Agreement will be deemed a breach of this Agreement by such Party. Each Party
guarantees the performance of the obligations of its Affiliates under this
Agreement. Independent Contractors. The relationship of PTC (and its Affiliates)
and RA (and its Affiliates) will be that of independent contractors. There is no
relationship of agency, partnership, joint venture, employment or franchise
between or among the Parties and their respective Affiliates. Neither Party nor
its Affiliates has the authority to bind the other Party or any of its
Affiliates or to incur any obligation on behalf of the other Party or its
Affiliates or to represent itself as the agent of the other Party or its
Affiliates or in any way that might result in confusion as to the fact that the
Parties are separate and distinct entities. Without limiting the generality of
the foregoing, each Party will not, and will cause its Affiliates not to, make
any representations, warranties or covenants of any kind on behalf of the other
Party or its Affiliates. Assignment. Neither Party will assign or transfer this
Agreement (or any of its rights or obligations hereunder) without the prior
written consent of the other Party. Either Party may assign this Agreement
without the other Party’s prior consent to any third party controlling,
controlled by or under common control with the assigning Party. Any purported
assignment in violation of this Section will be null and void and a breach of
this Agreement. For purposes of clarity, a Change of Control of a Party will not
constitute an assignment of this Agreement; however, in such event, each Party
may elect to terminate this Agreement in accordance with Section 13.2(d) or (e),
as applicable. Amendment. No waiver, alteration, modification, or cancellation
of any of the provisions of this Agreement will be binding unless made in
writing and signed by each of the Parties hereto. No Implied Waivers;
Interpretation. A failure at any time to require performance of any provision
hereof will in no manner affect a Party’s right at a later time to enforce such
provision. No failure by either Party to take any action or assert any right
hereunder will be deemed to be a waiver of such right in the event of the
continuation or repetition of the circumstances giving rise to such right. For
purposes hereof, “including” means “including without limitation”. Each Party
has had the opportunity to consult with counsel in connection with the review,
drafting and negotiation of this Agreement. Accordingly, the rule of
construction that any ambiguity in this Agreement will be construed against the
drafting Party will not apply. Severability. If any provision of this Agreement
is held to be invalid or unenforceable, the remainder of the provisions will
remain in full force and effect. The invalid or unenforceable provision will be
modified so as to render it enforceable while giving effect, as nearly as
possible to the original intent of the Parties. Non-Exclusive Remedies. Except
as expressly specified in this Agreement to the contrary, no remedy referred to
in this Agreement is intended to be exclusive, but each will be 27
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3028.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED cumulative and in addition to any
other remedy referred to herein or otherwise available at law, in equity or
otherwise. Entire Agreement. This Agreement, including all Schedules and
Exhibits attached hereto (which are each hereby incorporated herein), (a)
constitutes the entire understanding and agreement between the Parties with
respect to the subject matter hereof, (b) amends and restates the Original
Agreement in its entirety, and (c) supersedes all other agreements, oral or
written, between the Parties, including all proposals, oral or written,
negotiations, conversations, and discussions between the Parties. Notices.
Unless specifically set forth otherwise and until either Party gives notice to
the other Party of a change in address, all notices or communications of any
kind made or required to be given pursuant to this Agreement will be in writing
and delivered to: If to PTC: PTC Inc. Attn: General Counsel Until 1 February,
2019 - 140 Kendrick Street, Needham MA 02494 USA After 1 February, 2019 - 121
Seaport Blvd, Boston MA 02210 With a copy (which will not constitute notice) to:
Stephen G. Charkoudian Goodwin Procter LLP 100 Northern Avenue Boston, MA 02210
If to RA: Rockwell Automation, Inc. Attn: General Counsel 1201 South 2nd Street
Milwaukee, WI 53204 With a copy (which will not constitute notice) to: Bryan S.
Schultz Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202-5306
Governing Law. This Agreement will be governed by and construed in accordance
with the internal laws of the State of New York, without regard to principles of
conflicts of laws. 28 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3029.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Each of the Parties hereby
irrevocably and unconditionally consents to submit to the sole and exclusive
jurisdiction of the state and federal courts located in New York County in the
State of New York for any litigation among the Parties hereto arising out of or
relating to this Agreement. The provisions of the United Nations Convention on
Contracts for the International Sale of Goods are hereby excluded and will not
apply to this Agreement. Multiple Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each one of which will be deemed an
original, but all of which will constitute one and the same instrument.
[Remainder of page intentionally left blank] 29 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3030.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED IN WITNESS WHEREOF, the undersigned Parties
have executed this Agreement as of the date first set forth above. PTC INC.
ROCKWELL AUTOMATIION, INC. [s] James E. Heppelmann /s/ Blake Moret Signature of
Authorized Representative Signature of Authorized Representative James E.
Heppelmann Blake Moret Name Name President and CEO President and CEO Title Title
[Signature page to Amended and Restated Strategic Alliance Agreement]
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3031.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT A PRODUCT EXHIBIT PTC Products 
ThingWorx, Vuforia, and ThingWorx Industrial Connectivity products For clarity,
ThingWorx Industrial Connectivity products are sometimes also referred to as
Kepware, but RA is not authorized to distribute products under that branding
under this Agreement. ThingWorx and Vuforia are PTC Development Platform
Products. RA Products  MES, FactoryTalk and FactoryTalkAnalytics platforms,
applications, solutions and services Exhibit A; Page 1 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3032.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT B ADDITIONAL TERMS AND COVENANTS 1.
Restricted Companies. “PTC Restricted Companies” means all businesses and
divisions of the following companies, to the extent those businesses and
divisions compete with RA and its Affiliates:  [***]  [***]  [***]  [***] 
[***]  [***]  [***]  [***]  [***]  [***]  [***]  [***]  [***]  [***] 
[***]  [***]  [***]  [***] (provided that, at the time that its existing
agreements concerning the license of [***] to [***] for internal use is subject
to renewal, [***] may provide [***] with the right to resell the number of
licenses to the [***] equal to (a) the number of licenses that remain unused by
[***] at the time of the expiration of the existing agreement less (b) the
number of licenses sold in connection with the renewal agreement with [***].) 
the subsidiaries of each of the foregoing “RA Restricted Companies” means all
businesses and divisions of the following companies, to the extent those
businesses and divisions compete with PTC and its Affiliates:  [***]  [***] 
[***]  [***]  [***]  [***] Exhibit B; Page 1 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3033.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED  [***]  [***]  [***]  [***] 
[***]  [***]  [***]  the subsidiaries of each of the foregoing 2.
Restrictions on [***]’s Distribution of [***] Products. Technology Purchase
Agreement, dated as of [***], between [***] and [***] Technology Purchase
Agreement, dated as of [***], among [***],[***],[***] and [***] The restrictions
set forth applicable to [***] in the agreements above are the same restrictions
as applicable to [***]. To [***]’s knowledge, the restrictions set forth in the
agreements do not substantially impact [***]’s rights under this Agreement, and
if any substantial impact does arise, the Parties will work in good faith to
resolve the substantial issue. 3. Restrictions on [***]’s Distribution of [***]
Products. None 4. Opportunity Registration Process. In order to register an
opportunity to sell or license the Combined Offering or PTC Products, RA must
submit a specific sales opportunity (an “Opportunity”) to PTC for proposed
registration status by email to the email address PTC provides to RA for
opportunity registration purposes. Notifying PTC of an Opportunity through any
other means will not constitute an effective attempt to register the Opportunity
under the terms of this Agreement. PTC may, in its reasonable discretion,
approve or deny the registration of any Opportunities using the following
general principles. 1. The details of the Opportunity (i.e., anticipated deal
size, products involved, division of the Customer, relevant geography, etc.)
must be specified by RA in the request for registration. An Opportunity will
likely be rejected if the registration form is not sufficiently detailed.
Without limiting the foregoing, attempting to register customers/accounts
generally is not permitted. 2. If PTC or PTC Affiliate or reseller or
distributor has engaged with the customer on, and actively worked, the
opportunity, then PTC is likely to reject it. Exhibit B; Page 2
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3034.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED 3. If the Opportunity is not in the
Factory SCO or Factory SCP setting, PTC will likely reject the proposed
registration. 4. If PTC reasonably believes, after consultation with RA, that RA
does not have adequate sales coverage or adequate relationships to successfully
sell that Opportunity. 5. If PTC has other reasonable grounds for rejecting the
Opportunity PTC will use reasonable efforts to respond to a request to register
an Opportunity within five (5) business days of the date that RA submits it for
registration and agrees it will consider each registration request in good
faith. In communicating its decision in the event of a rejection, PTC will
inform RA why PTC is rejecting the proposed registration. In the event an
Opportunity is rejected, RA may appeal such rejection to the Governance Team.
Every deal registration that is accepted by PTC will have an expiration date,
which will be one hundred and eighty (180) days from the date that PTC
communicates its acceptance of the registration to RA (or such other period as
PTC specifies when it accepts the registration). Thereafter, unless PTC extends
the registration, the applicable Opportunity will be deemed not to be registered
any longer. During the term of each deal registration, RA and its Affiliates
will have the exclusive right (visa- vis PTC direct sales) to the applicable
Opportunity. 5. Initial Governance Team Members RA:  Executive: [***] and [***]
 Business: [***]  Technology: [***] PTC:  Executive: [***] and [***] 
Business: [***]  Technology: [***] 6. Exclusive Territory The following account
selection process will be used to determine the Exclusive Territory of RA and
its Affiliates. In all cases, exclusivity applies to Factory SCO use cases only
and Exhibit B; Page 3 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3035.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED determinations will be made in good
faith. Except as specified, all other accounts will not be exclusive. For
purposes of this Section, a “Substantial Business Relationship” shall mean, in
respect of the customer at hand, either (a) the applicable Party and its
Affiliates have made sales of more than [***] to such customer in the previous
12-month period or (b) such customer already has standardized on an offering of
such Party . List of [***] A. RA will provide PTC with a list of proposed
companies whose primary use case is in the area of Factory SCO. The list will be
reviewed by a joint steering committee comprised of an equal number of members
from each Party. From this review, a final list of Factory SCO customers (not to
exceed [***] accounts) will be selected. PTC may reject a company’s inclusion on
the list because PTC already has a Substantial Business Relationship with that
customer. B. Unless a significant opportunity requires a special intermittent
review, the above- described process will be completed on a twice a year basis
at which point accounts can be exchanged on the list (but in no event will the
number exceed [***] unless the Parties mutually agree in writing). For the sake
of clarity, each affiliate of a company that has different businesses will be
treated as different companies in calculating the [***] companies.
Industry-Specific Instances In addition to the companies to be identified and
listed above, for companies that meet all of the following criteria set forth
below, RA and its Affiliates will have exclusivity. RA will notify PTC of what
companies meet these criteria so that PTC can notify its direct sales force not
to sell the PTC Products to such companies. These accounts will not count
against the [***] named accounts on the RA exclusive list referenced above. A.
The company’s business(es) must be entirely in one or more of the following
industries, or the company must have a business or division whose business is
entirely in one or more of the following industries (in which case only that
business/division will qualify):  Drug/pharmaceutical companies (but not
including medical devices);  Metals, mining and cement;  Oil, gas and chemical
;  Consumer package goods, including food, beverage, home and personal care
companies; and  North America automotive OEMs. Exhibit B; Page 4
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3036.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED B. The company must be an end user
company. “End User Companies” will be defined as companies that operate in the
end user environment or setting but does not include the factory where the
equipment and/or tools for use in the end user environment/setting are
manufactured. For example, without limitation,  In the drug setting, the drug
manufacturer itself would be an End User Company, whereas a company making
equipment for use in drug manufacturing would not be an End User Company;  In
the mining setting, the operator of a mine would be an End User Company, whereas
the manufacturer of equipment for use by a mine operator would not be an End
User Company;  In the oil and gas setting, the operator of the oil platform
would be an End User Company, whereas the manufacturer of drilling equipment
would not be End User Company; and,  In the consumer product goods setting, the
food manufacturer would be an End User Company, whereas the manufacturer of
equipment for use in food manufacturing would not be an End User Company. C. The
company must already have a Substantial Business Relationship with RA or its
Affiliates related to RA hardware at that time. D. The company must also not
already have a substantial ThingWorx footprint at such time. [***] In addition,
all [***]-headquartered customers (not including [***]) will be exclusive to RA
and its Affiliates for Factory SCO use cases for their [***]-based operations.
For the sake of clarity, sales by PTC to such customers for use outside of such
companies’ [***] operations will not be precluded. [***] In addition to the
companies to be identified and listed above, for companies that are
headquartered in [***] and that meet all of the following criteria in A and B
(below), RA and its Affiliates will have exclusivity for Factory SCO use cases
for their [***]-based operations. RA will notify PTC of what companies meet
these criteria so that PTC can notify its direct sales force not to sell the PTC
Products to such companies. These accounts will not count against the [***]
named accounts on the RA exclusive list referenced above. A. The company must
already have a Substantial Business Relationship with RA or its Affiliates
related to RA hardware at that time. Exhibit B; Page 5 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3037.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED B. The company must also not already
have a substantial ThingWorx footprint at such time. Exceptions to Exclusive
Territory RA or its Affiliates will be the contracting party for companies in
the Exclusive Territory unless the Governance Team agrees otherwise. Accordingly
and in that regard, the Parties acknowledge that the following factors may be
considered by the Governance Team: (i) RA or its Affiliates does not have sales
capacity in a part of the applicable Exclusive Territory in order to effectively
cover the account; or (ii) the Customer desires not to purchase the PTC Products
from RA or its Affiliates but to purchase from PTC instead. If the Governance
Team agrees that PTC will be the contracting party with respect to a specific
opportunity, such sales made by PTC under subsection (ii) above will be deemed
made by RA and computed as if RA made the sale for purposes of calculating New
ACV under this Agreement. Exhibit B; Page 6 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3038.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT C OEM TERMS EXHIBIT These Mutual OEM
Terms and the attached Schedules are collectively referred to as the “OEM
Agreement”. RECITALS WHEREAS, the Parties are entering into that certain
Strategic Alliance Agreement (the “Strategic Alliance Agreement”) to which this
OEM Agreement is attached as Exhibit C; WHEREAS, to facilitate the business
objectives of the Strategic Alliance Agreement, the Parties wish to enter into
this OEM Agreement to provide each Party with certain resale rights with respect
to the other Party’s Products for distribution under its own license conditions
(as set forth herein). NOW, THEREFORE, in consideration of the foregoing and the
respective representations, warranties, covenants and agreements set forth
below, the receipt and sufficiency of which are hereby acknowledged, the Parties
agree as follows. OEM AGREEMENT Definitions. In addition to terms defined in the
Strategic Alliance Agreement and on first use in this OEM Agreement, the terms
set forth in this Section 1 (Definitions) will have the meanings set forth
below: “Application(s)” means the executable version of a computer program and
user interface that are created using the Development Tools of PTC Products and
completed to deliver (a) a Customer-specific use case, or (b) a vertical
market-specific use case, or (c) a specific internal use case of a Party or an
Affiliate of a Party. Applications typically include Distributable Software.
“Asset” means a sensor, device, machine, system, web service, thing, etc. that
is modeled (represented) and/or registered as an asset (or “device” or “thing”
within the software) or any separately defined part of the foregoing if it is
being treated as a separate asset within the applicable Product. For example,
without limitation, an asset could be a medical analyzer, a car, a toothbrush,
another computer system, weather service, a helicopter (and/or a helicopter
engine, if that engine is modeled or registered as a separate asset in the
applicable PTC Product). “Combined Offering” means one or more products,
marketed and licensed under the Combined Offering Brand, each of which is
comprised of one or more RA Product(s) that is distributed with one or more PTC
Product(s), including all Updates. “Customer License Agreement” means a Customer
license agreement created by the Product Selling Party for use by Product
Selling Party or Sales Agent in the distribution of the Exhibit C; Page 1
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3039.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Combined Offering, which license
agreement may be accepted in either “shrink-wrapped” form or an electronic
equivalent which permits the Customer to view and indicate agreement with the
license terms prior to paying for the license. To the extent any proposed
modified terms for an individual Customer’s License differ from then the
standard, current form of the Customer License Agreement, the Product
Originating Party will cooperate with the Product Selling Party and will
reasonably approve of all such modified terms. “Development Tools” means PTC’s
development tools and related software, that are made generally available by PTC
to its direct customers of the PTC Products, and Updates thereto, for use in
connection with development of agents and Applications for use with the PTC
Products, and which are provided or made available to RA and its Affiliates
under this OEM Agreement, and Updates thereto. “Originating Party Product(s)”
means the PTC Product(s) or the RA Product(s), as the context requires. “Product
Originating Party” means the Party whose Originating Party Product(s) are sold
by the other Party as part of the Combined Offering under this OEM Agreement.
“Product Selling Party” means the Party and/or its Affiliate(s) that sells the
other Party’s Product(s) as part of the Combined Offering under this OEM
Agreement. “PTC Distributable Software” means the PTC Product Agents and
components and files included in Applications or otherwise generated by use of
the Development Tools that are designed to be distributed on or with Assets for
use at the location of Registered Assets in accordance with the applicable
Documentation, and Updates thereto. “PTC Product Agents” means the agent
software components and Updates thereto that PTC makes generally available to
its customers and users, and which are provided or made available to RA under
this OEM Agreement and intended to be delivered to Customers or Users for
installation and use on Registered Assets or at the location of Registered
Assets. “RA Components” means RA’s hardware, software, or hosting services that
are part of a Combined Offering. “RA Distributable Software” means the software
components and Updates thereto that RA or its Affiliates makes generally
available to its customers and users, and which are provided or made available
to PTC under this OEM Agreement and intended to be delivered to Customers or
Users for installation and use on RA products or at the location of RA products.
“Registered Asset” means the total quantity of assets represented by a unique ID
and registered within the PTC Product known as the ThingWorx Platform that are
associated with Assets. Registered assets reflected in the PTC Product known as
the ThingWorx Platform that are Exhibit C; Page 2 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3040.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED associated only with communication
devices (such as SIMs and wireless edge devices used solely for enabling
communication with a Customer’s Assets) are not counted towards the total
permissible number of Registered Assets. Registered Assets are measured monthly
and usage is based on the peak number of Registered Assets during the month.
“Sales Agent” means a member of Product Selling Party’s standard distribution
channels that (a) is appointed by Product Selling Party to exercise the rights
granted to Product Selling Party by Product Originating Party pursuant to
Section 2 and (b) with respect to which the requirements of Section 2.3 have
been met. “Sales Agent Agreement” means a reseller agreement for use by Product
Selling Party in the redistribution of a Combined Offering by a Sales Agent,
which agreement must be in written form and signed by the Sales Agent.
“Specifications” means the functional specifications of the Originating Party
Products set forth in the Documentation. “Sublicensees” means Customers and/or
Sales Agents, as applicable. “Support” means the provision of support services
and technical support with respect to the Products, as the case may be, with
responsibility for first line and second tier support. “User” means any
individual authorized by a Customer (including such Customer’s employees,
customers and/or subcontractors) to utilize the Combined Offering for its
internal business purposes, and not for further resale or distribution. License
and Restrictions. Grant of License. Subject to the terms and conditions of the
Strategic Alliance Agreement and this OEM Agreement, each Product Originating
Party hereby grants to each Product Selling Party, and each Product Selling
Party hereby accepts (in the case of each of PTC and RA as a Product Selling
Party, on its behalf and on behalf of its Affiliates), a non-exclusive (except
as set forth in the Strategic Alliance Agreement), non-transferable (except as
set forth herein), non-assignable (except as set forth in the Strategic Alliance
Agreement), non- sublicensable (except as set forth in this Section 2.1 and
Section 2.3), fee-bearing license as follows: Distribution License for
Originating Party Products - solely pursuant to the sublicensing terms described
in Section 2.1(c) and/or Section 2.1(d) below, to market install, configure,
implement, service, support and distribute the Originating Party Products only
as part of a Combined Offering and, in the case of RA and its Affiliates, only
for Factory SCO and Factory SCP use cases; Exhibit C; Page 3 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3041.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Modify and Distribute Documentation
- to reproduce, modify, and use for purposes of training and support, the
Documentation supplied by Product Originating Party, and distribute the modified
Documentation as an embedded or bundled component of the applicable Combined
Offering, solely for use with the Combined Offering or Application of Product
Selling Party, and in the case of RA and its Affiliates, solely in the Factory
SCO and Factory SCP settings; Customer Sublicenses - to grant to Customers
sublicenses for use of the Originating Party Products as part of a Combined
Offering, in the case of RA and its Affiliates solely in the Factory SCO and
Factory SCP settings; Sales Agent Sublicenses - to grant to Sales Agents
sublicenses for redistribution of the Originating Party Products to Customers as
part of a Combined Offering, in the case of RA and its Affiliates solely in the
Factory SCO and Factory SCP settings; and Sales Enablement License - to use the
Originating Party Products for purposes of Sales Enablement. Additional Licenses
by PTC to RA. Subject to the terms and conditions of the Strategic Alliance
Agreement and this OEM Agreement, PTC hereby grants to RA and its Affiliates,
and RA hereby accepts on its behalf and on behalf of its Affiliates, a
non-exclusive (except as set forth in the Strategic Alliance Agreement),
non-transferable (except as set forth herein), non-assignable (except as set
forth in the Strategic Alliance Agreement), non- sublicensable (except as set
forth in this Section 2.2 and Section 2.3), fee-bearing license as follows: Use
License - to internally install and use the PTC Products designated on Exhibit A
to the Strategic Alliance Agreement as a “PTC Development Platform Product”,
solely for the purpose of (i) internally developing, testing and supporting
Applications of RA and RA Components, and (ii) training Sales Agents of RA and
its Affiliates; and License for Distributable Software - to (i) reproduce,
install, and distribute copies of the Distributable Software solely in the
Factory SCO and Factory SCP settings, for use only with a Combined Offering or
Application of RA, through multiple tiers of distribution to Asset end users, in
each case solely for installation and use by a Customer and/or Asset end user in
connection with the applicable Combined Offering or Application of RA or its
Affiliate; (ii) grant to Sales Agents sublicenses for redistribution of the
Distributable Software, solely for internal business purposes, only in the
Factory SCO and Factory SCP settings, and in the form of a Sales Agent Agreement
in accordance with Section 2.3; and (iii) grant to Customers sublicenses for use
of the Distributable Software, solely for internal business purposes, only in
the Factory SCO and Factory SCP, in the form of a Customer License Agreement in
accordance with Section 2.3. Exhibit C; Page 4 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3042.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Customer License Agreements and
Sales Agent Agreements. Product Selling Party agrees that Customers will be
permitted to use Originating Party Products only as part of a Combined Offering
under a Customer License Agreement, and Sales Agents will only be permitted to
redistribute Originating Party Products under a Sales Agent Agreement, such
agreements to be preapproved by Product Originating Party, and in each case
that, at a minimum and unless otherwise agreed to by the Parties, include
contractual provisions that: with respect to Customers, grant the Customer the
non-transferable, non- sublicenseable right to use the applicable Originating
Party Product according to the terms set forth in this Section 2.3, solely for
the Customer’s internal business purposes and only as distributed with the
Combined Offering; or with respect to Sales Agents, (i) grant the Sales Agent
the non-transferable right to (A) market and distribute the applicable
Originating Party Product according to the terms set forth in this Section 2.3
and only as distributed with the Combined Offering, and (B) grant sublicenses to
Customers only for their use of the Combined Offering consistent with the terms
of this Section 2.3 as applicable to Customers and (ii) require strict
compliance with all applicable laws and regulations, including without
limitation the FCPA; and with respect to Sublicensees, (i) prohibit the removal
of any copyright or other proprietary notices; (ii) prohibit causing or
permitting the reverse engineering, disassembly or decompilation of the
applicable Originating Party Product portion of the Combined Offering (or the
Combined Offering as a whole); (iii) prohibit title to the applicable
Originating Party Product portion of the Combined Offering (or the Combined
Offering as a whole) from passing to the Sublicensee; (iv) disclaim Product
Originating Party’s liability to the Sublicensee for damages, whether direct or
indirect, incidental or consequential or for loss of profits, arising in
connection with the Customer License Agreement or Sales Agent Agreement, as
applicable; and (v) state that Product Originating Party disclaims any warranty
of any kind directly to the Sublicensee with respect to the applicable
Originating Party Product, including any warranty of performance, title,
merchantability, fitness for a particular purpose and non-infringement. As
between Product Selling Party and Product Originating Party, Product Selling
Party is responsible for enforcing Customer License Agreements and Sales Agent
Agreements and for any failure to enforce the Customer License Agreements and
Sales Agent Agreements. If either Party chooses not to enforce the terms of the
Customer License Agreement, and if requested by the other Party, the Product
Selling Party will use reasonable efforts to assign to the Product Originating
Party its, or the applicable Sales Agent, rights under the applicable Customer
License Agreements and Sales Agent Agreements to the extent necessary to permit
the Product Originating Party to enforce the terms and conditions under the
Customer License Agreements and Sales Agent Exhibit C; Page 5 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3043.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Agreements applicable to the
applicable Product, and to take corrective action on its own behalf to remedy
such breach and to seek such equitable relief on its own behalf. Reservations;
Restrictions. Retained Rights. As between the Parties and subject to the
licenses in this OEM Agreement, PTC owns all rights in the PTC Products,
including all PTC Distributable Software, and RA owns all rights in the RA
Products, including all RA Distributable Software, provided to PTC, including in
either case all Updates, upgrades, modules, add- ons, modifications or
improvements to or derivative works. Each Party retains all rights, titles, and
interests in and to its respective technology and intellectual property,
including the intellectual property rights in its trademarks, products,
services, and documentation, and hereby reserves all rights not expressly
granted in this OEM Agreement or the Strategic Alliance Agreement. Except as set
forth herein, neither Party will attempt to or knowingly permit or encourage
others to, and each Party will cause its Affiliates not to, attempt to alter,
reverse engineer, decompile, disassemble or otherwise attempt to derive the
source code of the other Party’s materials, except to the extent that the
restrictions in this sentence are expressly precluded by applicable laws. Taking
any of these actions is a material breach of this OEM Agreement. Ownership of
Applications and Distributable Software. Subject to the terms and conditions of
the Strategic Alliance Agreement, each Party and its Affiliates will own all
rights, title and interest to any Applications developed by such Party or
Affiliate, including all Updates, upgrades, modules, add-ons, modifications or
improvements to or derivative works thereof. Notwithstanding the foregoing, PTC
will own all of the PTC Distributable Software incorporated into such
Application. Similarly, to the extent PTC or its Affiliates develops any
applications based on RA software, RA will own all of the RA Distributable
Software incorporated into such application. License Restrictions. Without
limitation, Product Selling Party will not, directly or indirectly: (i) use any
Originating Party Product for Product Selling Party’s internal business
operations as part of a hosted service or otherwise outside the scope of the
license granted in Section 2.1; (ii) modify, translate, copy, reproduce, reverse
engineer, decompile, disassemble or otherwise attempt to derive the source code
of any Originating Party Product, or remove any copyright or other proprietary
notices of any Originating Party Product or related Documentation; or (iii)
solicit sales of, sell, distribute, sublicense or otherwise transfer any
Originating Party Product (A) to any person or entity that is not a Customer or
Sales Agent, or (B) other than pursuant to a Customer License or Sales Agent
Agreement. Product Selling Party will be fully responsible to Product
Originating Party and its licensors for compliance by Product Selling Party’s
employees, agents and consultants with the foregoing restrictions and all other
terms and conditions hereof. Notwithstanding anything contained herein, all
transfers, including all transfers by Product Selling Party to Customers, of any
Originating Party Product are by way of license only, Exhibit C; Page 6
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3044.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED and not sale. Nothing herein will
affect any sale or transfer of title to such Originating Party Products to
Product Selling Party or any third party. Open Source Restrictions. Product
Selling Party will not incorporate, link, distribute or use any third party
software or code in conjunction with any Originating Party Product in such a way
that: (i) creates, purports to create or has the potential to create,
obligations with respect to any Originating Party Product or other software
owned by or licensed to Product Originating Party, including without limitation
the distribution or disclosure of any source code; or (ii) grants, purports to
grant, or has the potential to grant to any third party any rights to or
immunities under any intellectual property rights or proprietary rights of
Product Originating Party or its Affiliates, including without limitation as
such rights exist in or relate to any Originating Party Product. Without
limiting the generality of the foregoing, Product Selling Party will not
incorporate, link, distribute or use (i) any Originating Party Product or any
other software provided by Product Originating Party, nor (ii) any software,
products, documentation, content or other materials developed using any
Originating Party Product, with any code or software licensed under any version
of the GNU General Public License (“GPL”), Affero General Public License
(“AGPL”), Lesser General Public License (“LGPL”), European Union Public License
(“EUPL”), Apple Public Source License (“APSL”), Common Development and
Distribution License (“CDDL”), IBM Public License (“IPL”), Eclipse Public
License (“EPL”), Mozilla Public License (“MPL”), or any other open source
license, in any manner that could cause or could be interpreted or asserted to
cause any Originating Party Product or other software provided by Product
Originating Party (or any modifications thereto) to become subject to the terms
of the GPL, AGPL, LGPL, EUPL, APSL, CDDL, IPL, EPL, MPL, or such other open
source license. Quality Control Requirements. Each Party acknowledges the other
Party’s exclusive ownership of the other Party’s Trademarks and that use by
either Party or its Affiliates of any of the other Party’s Trademarks, including
any resulting goodwill, will inure to the sole benefit of the Party that owns
such Trademarks. Neither Party will knowingly do or permit to be done, and will
cause its Affiliates not to do or cause to be done, any act or thing
inconsistent with such ownership and will not acquire or claim or assist third
parties in acquiring or claiming any title in or to any of the other Party’s
Trademarks, including by virtue of the Strategic Alliance Agreement, this OEM
Agreement, or through either Party’s use of the other Party’s Trademarks.
Neither Party will directly or indirectly, and will cause its Affiliates not to
directly or indirectly, undertake any action that in any manner might question,
contest, challenge, infringe or impair the validity, enforceability, scope of
rights or title of the other Party in any of the other Party’s Trademarks at any
time during the term of the Strategic Alliance Agreement. Each Party agrees that
(a) all Combined Offerings identified by any of the other Party’s Trademarks
will be at least equal in quality to the mutually agreed specifications
therefore (the “Quality Standard”) and (b) it will maintain, and will cause its
Affiliates maintain, Exhibit C; Page 7 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3045.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED procedures to assure the consistent
quality of all Combined Offerings bearing or containing the other Party’s
Trademarks. Each Party will have the right to audit and inspect, upon advance
written notice, at the inspecting Party’s sole expense, and during regular
business hours, the use by the other Party and its Affiliates of its Trademarks
licensed hereunder and all Combined Offerings identified by any of its
Trademarks Registered Asset Requirements. Where RA or an Affiliate of RA is
Product Selling Party, RA will, and will cause its Affiliates to, require that
any Asset used with the Combined Offering that includes the PTC Product known as
ThingWorx be a Registered Asset, and will prohibit Customers and Users from
using Assets with such Combined Offering in a manner that intends to mask the
unique identifier for any Asset or otherwise to circumvent the per Asset payment
obligations, in each case, by including such requirement and restriction in each
Customer License Agreement. Term of Licenses. Product Selling Party and its
Sales Agents may sell Subscription Licenses to the Combined Offering, with a
maximum license term of three (3) years unless otherwise agreed to the Parties.
Licensing Basis. Unless otherwise agreed to by the Parties, the PTC Products
licensed as part of the Combined Offering will be licensed using the licensing
basis (e.g., per user, per asset) as specified at
https://www.ptc.com/en/documents/legal-agreements; provided that, after the
reasonable request of PTC due to a change in such documentation, RA will license
the PTC Products to Customers on terms that provide that the Customers cannot
effect an early termination of the license without cause. Maintenance Services.
The Parties agree that, notwithstanding anything in this OEM Agreement, Product
Selling Party will provide first line Support to all Customers of the Combined
Offering, and Product Originating Party will provide second tier Support to
Product Selling Party. Generally, first line Support means that Product Selling
Party will interface with the Customers and before escalating an issue, will
have a technical Support personnel who is properly trained in providing Support
for the Originating Party Product(s) to trouble-shoot the issue and attempt to
achieve a workaround. If a workaround is not possible after diligent efforts,
Product Selling Party may contact Product Originating Party for second line
Support, which typically will involve Product Originating Party development
personnel using diligence efforts to create a bug fix or other solution to the
Customer’s problem. The Product Originating Party’s Support obligations will
include providing the Product Selling Party with Updates as Product Originating
Party makes such Updates generally available, and the additional maintenance
obligations set forth on Schedule A. OEM Warranties. Warranty. Exhibit C; Page 8
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3046.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Warranty. Each Product Originating
Party warrants to Product Selling Party that Product Originating Party is
authorized to grant the license(s) granted by it under this OEM Agreement and
that, subject to the remainder of this Section 4.1, the Originating Party
Products will be free from Errors during the Warranty Period. “Warranty Period”
means: (a) for Perpetual Licenses, the ninety day period commencing on the date
Product Originating Party makes the Originating Party Product available to
Product Selling Party or Sublicensee, and (b) for Subscription Licenses, the
term of the subscription. Product Originating Party will have no warranty
obligations hereunder with respect to any (i) Errors attributable to the use of
an Originating Party Product in an application or environment for which it was
not designed or contemplated, or (ii) Errors attributable to any modifications
or customizations of an Originating Party Product not made by or on behalf of
Product Originating Party. Product Originating Party’s issuance of an Update
will not re-start a Warranty Period that has expired. Remedy. Product
Originating Party’s and its licensors’ entire liability and Product Selling
Party’s exclusive remedy for any breach by Product Originating Party of the
warranty given in this Section 4.1 will be, at Product Originating Party’s sole
discretion, either to (a) replace the Originating Party Product or (b) use
diligent efforts to repair the Error. Product Originating Party’s obligations
set forth in the preceding sentence will apply only if notice of the Error is
received by Product Originating Party within the Warranty Period and Product
Selling Party supplies such additional information regarding the Error as
Product Originating Party may reasonably request. If Product Originating Party
does not replace the applicable Originating Party Product and/or does not repair
the Error (either by providing a bug fix, a workaround or otherwise) within a
reasonable time after notice of the Error and associated information from
Product Selling Party is received by Product Originating Party, Product
Originating Party will provide a refund of the prepaid unused license fees paid
by Product Selling Party for the applicable Originating Party Product containing
the Error, upon return of such Originating Party Product and any copies thereof.
Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS OEM AGREEMENT AND THE STRATEGIC
ALLIANCE AGREEMENT, PRODUCT ORIGINATING PARTY DISCLAIMS (AND PRODUCT SELLING
PARTY WAIVES) ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, AND/OR ANY WARRANTY THAT PRODUCT SELLING
PARTY WILL ACHIEVE ANY PARTICULAR RETURN ON INVESTMENT. PRODUCT RESELLING PARTY
IS SOLELY RESPONSIBLE FOR ANY RESULTS OBTAINED FROM USING THE ORIGINATING PARTY
PRODUCTS, INCLUDING THE ADEQUACY OF INDEPENDENT TESTING OF RELIABILITY, SECURITY
AND ACCURACY OF ANY ITEM DESIGNED USING LICENSED PRODUCTS. PRODUCT ORIGINATING
Exhibit C; Page 9 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3047.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED PARTY DOES NOT WARRANT THAT THE
OPERATION OR OTHER USE OF THE ORIGINATING PARTY PRODUCTS WILL BE UNINTERRUPTED
OR ERROR FREE OR WILL NOT CAUSE DAMAGE OR DISRUPTION TO ANY SUBLICENSEE’S DATA,
COMPUTERS OR NETWORKS. WITHOUT LIMITING THE FOREGOING, PRODUCT ORIGINATING PARTY
WILL HAVE NO LIABILITY ARISING FROM ANY SECURITY INCIDENT OR DATA LOSS THAT
WOULD HAVE BEEN PREVENTED IF PRODUCT SELLING PARTY HAD IMPLEMENTED A SECURITY
SOLUTIONS, DEVICES OR FEATURES (INCLUDING “PATCHES,” FIXES AND UPDATES) FOR THE
ORIGINATING PARTY PRODUCTS PROVIDED OR MADE AVAILABLE BY PRODUCT ORIGINATING
PARTY TO PRODUCT SELLING PARTY. Performance Warranty. Product Selling Party is
free to offer separate and additional warranty terms regarding the Originating
Party Products or third party product(s) component of the Combined Offering as
well as the entire Combined Offering in Product Selling Party’s name only, but
Product Selling Party will not bind Product Originating Party to such additional
terms, and Product Selling Party will be solely responsible for, and will
indemnify and hold Product Originating Party harmless from, any claims based
upon such warranty terms made by Product Selling Party that are additional to or
are otherwise inconsistent with those made by Product Originating Party
hereunder. [Remainder of page intentionally left blank] Exhibit C; Page 10
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3048.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Schedule A Support Commitments 1.
GO-TO-MARKET SUPPORT 1.1 Technical and Sales Support. Each Party and its
Affiliates will cooperate with the other Party and its Affiliates as may be
reasonably requested by the other Party to assist in the sale of the Combined
Offering to a prospective Customer. 1.2 Support Documentation. Each Party will
make available to the other Party and its Affiliates its electronic support and
training materials (in all the languages available) for its Products to assist
the other Party and its Affiliates in handling its Level 1 Support (as defined
below) obligations. 1.3 Collateral. Each Party will provide collateral (in all
the languages available) for the other Party and its Affiliates’ marketing and
sales to present Products overview and competitive positioning. This will be
used to help sell the “why” customers should use the Party’s Products. Each
Party will update materials to the other Party as positioning changes and major
software updates are released. 1.4 Data Sets. Each Party hereby agrees that, for
data sets that it uses to demonstrate its product (PTC Products in the case of
PTC, and the RA Products in the case of RA) it will, if allowed under its
agreement with the provider(s) of the data set, provide such data sets to the
other Party solely for purposes of the other Party demonstrating the Combined
Offering. 2. SUPPORT SERVICES DEFINITIONS 2.1 “Level 1 Support” means the
resolution of Customer inquiries relating to the Combined Offerings in real time
or off-line without assistance from the other Party except as otherwise agreed.
2.2 “Level 2 Support” means the technical expertise the one Party provides to
the other’s technical support case managers concerning inquiries regarding the
Combined Offering by phone, web-based support interface or other agreed-upon
means (“Official Means”) that is necessary to resolve off-line a Customer
inquiry, when Level 1 Support does not resolve the customer inquiry and when the
applicable technical support representative who takes the call generating such
inquiry finds it necessary to elevate the inquiry to the applicable Party’s
technical support case manager for resolution off-line, who in turn finds it
necessary to contact the applicable other Party to obtain from such other Party
the technical expertise necessary to resolve such Customer inquiries. Exhibit C;
Page 11 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3049.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED 2.3 “Error” is defined in the
Strategic Alliance Agreement. 2.4 Error Severity Class Criteria P0, Fatal Impact
Error that results in system hangs or crashes, or production is not possible
without use of RA Products or PTC Products, as applicable. P1, Severe Impact
Error causes severe production impact, and/or workaround (if available) is not
acceptable. P2, Degraded Operations Errors disabling only certain functions that
are not severe, but cause Customer dissatisfaction and for which an acceptable
workaround exists. P3, Minimal Impact All other Errors. 3. SUPPORT SERVICES 3.1
The Party or Affiliate thereof who sells licenses for the Combined Offering will
provide Level 1 Support to its Customers for the Combined Offerings. 3.2 RA will
provide Level 2 Support to PTC and its Affiliates for its Products included in
the Combined Offerings. PTC will provide Level 2 Support to RA and its
Affiliates for its Products included in the Combined Offerings. Each Party will
provide Level 2 Support to the other Party and its Affiliates 24x5 days per week
(i.e. weekends and holidays excluded) for most incident severities, with
provision for 24x7 elevation of P0 issues for immediate response (e.g. call
list). 3.3 RA will provide in a commercially reasonable timely manner product
support and corrective maintenance (bug fixes, hotfix or patch release) for RA
Products in coordination with the PTC team where required. PTC will provide in a
commercially reasonable timely manner product support and corrective maintenance
(bug fixes, hotfix or patch release) for the PTC Products in coordination with
the RA team where required. The specific timelines will be as agreed by the
Governance Team. 3.4 In the event that PTC has determined that there is an issue
with an RA Product as part of the Combined Offering that is not operating as
indicated in the documentation and that PTC cannot resolve on its own, PTC shall
contact RA support. In the event that RA has determined that there is an issue
with a PTC Product as part of the Combined Offering that is not operating as
indicated in the Exhibit C; Page 12 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3050.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED documentation and that RA cannot
resolve on its own, RA shall contact PTC support. 3.5 Once the information has
been received, the Level 2 Support Party will use reasonable commercial efforts
to provide a response to the support request from Level 1 Support Party. 3.6
Each Party will, in providing Level 2 Support hereunder, endeavor to meet the
following targets: Remedy Levels (defined below) Error 1st Level 2nd Level Final
Level Class [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] The required action for each Error class at each
remedy level specified above is as follows: 1st Level: Acknowledgment of receipt
of Error report with written confirmation delivered to the Level 1 Support
Party. 2nd Level: Temporary fix - a modification or workaround which allows the
Customer to bypass the error, but may not be in a form suitable for general
distribution to all of the Level 1 Support Party’s Customers. Final Level:
Official fix - a new update which resolves the Error and is in a form suitable
for general distribution to all of Level 1 Support Party’s Customers. 3.7 The
Parties understand that RA Products or PTC Products, as applicable, issues
attributable to third party technology contained within the RA Products or PTC
Products, as applicable, may require additional time to resolve. The Level 2
Support Party will take the appropriate steps in working with the third party
vendors to provide a solution or workaround to the issues within a time that the
Parties can agree to. 3.8 In certain select circumstances, the Level 2 Support
Party will work with Level 1 Support Party and Customer to help address critical
issues for which it is unclear if Exhibit C; Page 13 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3051.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED the issue is caused by an Error, if
the Level 1 Support Party has been unable to determine if an Error is involved
from the information already provided by Customer. The Governance Team will
establish procedures for these types of engagements. Exhibit C; Page 14
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3052.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT D RESELLER TERMS EXHIBIT These Mutual
Reseller Terms and the attached Schedules are collectively referred to as the
“Reseller Agreement”. RECITALS WHEREAS, the Parties are entering into that
certain Strategic Alliance Agreement (the “Strategic Alliance Agreement”) to
which this Reseller Agreement is attached as Exhibit D; WHEREAS, to facilitate
the business objectives of the Strategic Alliance Agreement, the Parties wish to
enter into this Reseller Agreement to provide each Party with certain resale
rights with respect to the other Party’s Products for distribution under the
other Party’s license conditions (as set forth herein). NOW, THEREFORE, in
consideration of the foregoing and the respective representations, warranties,
covenants and agreements set forth below, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows. RESELLER AGREEMENT
Definitions. In addition to terms defined in the Strategic Alliance Agreement
and on first use in this Reseller Agreement, the terms set forth in this Section
1 will have the meanings set forth below. “License” means the then-current
version of Selling Party’s standard form customer license agreement. The current
forms of each Selling Party’s standard forms customer license agreements are
attached as Schedule A. “Marks” means trade names, trademarks, service marks,
and logos associated with the Parties or their products or services. “Online
Terms” means shrink-wrap, click-wrap, click-through, click-accept, online, or
website terms. “Order” means any order for Licenses of Selling Party Products or
Selling Party Services placed with Selling Party by Reselling Party. “Sales
Agent” means a member of Reselling Party’s standard distribution channels that
(a) is appointed by Reselling Party to exercise the rights granted to Reselling
Party by Selling Party pursuant to Section 3 and (b) with respect to which the
requirements of Section 4.1 have been met. Exhibit D; Page 1 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3053.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED “Reselling Party” means the Party
and/or its Affiliate(s) that resells the other Party’s Selling Party Products
under this Reseller Agreement. “Selling Party” means the Party whose Selling
Party Products are resold by the other Party under this Reseller Agreement.
“Selling Party Products” means the PTC Products or the RA Products, as the
context requires. Selling Party Products includes all Updates. “Selling Party
Services” means Support. “Subscription” means term Licenses that include (for
the same fee) Support for such Licenses for the same period as the applicable
License. “Support” means the provision of maintenance services and technical
support by Selling Party with respect to the Selling Party Products that are
made available pursuant to the terms and conditions of a License. Overview.
Subject to the terms and conditions of this Reseller Agreement, this Reseller
Agreement authorizes Reselling Party to distribute or resell Licenses for the
Selling Party Products and the Selling Party Services to Customers directly and
indirectly through Sales Agents. Appointment. Appointment. Subject to the terms
and conditions of the Strategic Alliance Agreement and this Reseller Agreement,
Selling Party hereby appoints Reselling Party, and each Reselling Party hereby
accepts such appointment (in the case of each of PTC and RA as a Reselling
Party, on its behalf and on behalf of its Affiliates), as a non-exclusive
reseller of Licenses for the Selling Party Products and the Selling Party
Services during the Term and, in the case of RA and its Affiliates as Reselling
Party, solely in the Factory SCO and Factory SCP settings. License;
Restrictions. Subject to the terms and conditions of the Strategic Alliance
Agreement and this Reseller Agreement, Selling Party hereby grants Reselling
Party a non- exclusive, non-transferable (except as set forth herein), royalty
free license during the Term and, in the case of RA as Reselling Party, solely
in the Factory SCO and Factory SCP settings, to use the Selling Party Products
provided to demonstrate the applicable Selling Party Products to potential
Customers, to install, configure, implement, service, or support the applicable
Selling Party Products, and for purposes of promoting the licensing of such
Selling Party Products to such Customers. Reselling Party will not market,
promote, provide, or demonstrate any Selling Party Products to any third party
other than a bona fide potential Customer, including to any competitors of
Selling Party. Sales Agents. The foregoing rights and licenses may be exercised
by Sales Agents, provided that Reselling Party will be fully responsible and
liable for the actions, errors and Exhibit D; Page 2 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3054.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED omissions of such Sales Agents. Such
Sales Agents will execute an agreement containing license terms consistent with
this Reseller Agreement. Restrictions. Unless otherwise expressly agreed in
advance in writing by an authorized representative of Selling Party, neither
Reselling Party nor its Sales Agents will solicit or accept orders for Licenses
of Selling Party Products or Selling Party Services from resellers or
distributors who are not Sales Agents. Agreements with Sales Agents and
Customers. 4.1 Agreements with Sales Agents. In order for any agreement under
which Reselling Party engages a Sales Agent to exercise any of the rights and
licenses granted under Section 3.1 or Section 3.2 (each, a “Sales Agent
Agreement”) to be valid and effective, such Sales Agent Agreement must: (a) be
in writing and entered into prior to the engagement of the applicable Sales
Agent; (b) terminate upon expiration or termination of this Reseller Agreement;
(c) contain terms and conditions that are at least as protective of the Selling
Party Products and Selling Party Services as the terms and conditions of this
Reseller Agreement, including contractual terms that: (i) grant the Sales Agent
a non-transferable right to exercise the rights and/or licenses under Section
3.1 or Section 3.2 that Reselling Party or Sales Agent wishes to pass-through
during the Term, subject to all applicable terms of this Reseller Agreement;
(ii) require strict compliance with all Applicable Laws, including in connection
with distribution of Selling Party Product(s) outside the United States; (iii)
prohibit the removal of any copyright or other proprietary notices; (iv)
prohibit causing or permitting the reverse engineering, disassembly or
decompilation of the Selling Party Product(s); (v) prohibit title to the Selling
Party Products or Selling Party Services from passing to the Sales Agent; (vi)
disclaim Selling Party’s liability to the Sales Agent for damages, whether
direct or indirect, incidental or consequential or for loss of profits, arising
in connection with the Sales Agent Agreement, (vii) state that Selling Party
disclaims any warranty of any kind directly to the Sales Agent with respect to
the Selling Party Product(s) except as expressly set forth in this Strategic
Alliance Agreement, including any warranty of performance, title,
merchantability, fitness for a particular purpose and non-infringement; and
(viii) designate Selling Party as a third party beneficiary under the applicable
agreement. In such Sales Agent Agreements, the foregoing references to “Selling
Party” may be made by referencing “[Reselling Party’s] licensor[s]”. Customer
Licenses. Reselling Party will require each Customer that purchases a License
for a Selling Party Product to enter into a License in a click-wrap or
click-through online format, in the then-current form of Selling Party’s
License, unless Selling Party agrees to accept the applicable Order under a
preexisting License with Selling Party. To the extent any proposed modified
terms for an individual Customer’s License differ from then the standard,
current form of the License, the Selling Party will cooperate with the Reselling
Party and will reasonably approve of such modified terms. Selling Party agrees
that the Customers are not employees or agents of Reselling Party and that
Reselling Party is not responsible for any failure of the Customers to comply
with the License. Selling Party’s sole remedy for any failure of the Exhibit D;
Page 3 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3055.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Customers to comply with the
Customer License Agreement will be against the Customer; provided, however, that
Reselling Party will reasonably cooperate at the Selling Party’s sole expense to
enforce the terms of the applicable agreement with the Customer. Each Party
bears all responsibility and liability for the enforceability of any Online
Terms a Party seeks to be binding on the Customers or Sales Agents, and any
damages or liabilities resulting from the lack of enforceability for such Online
Terms. Support and Professional Services. Support. Each Party and its Affiliates
will provide support to Customers for its Products in accordance with its
standard support terms, regardless of which Party or Affiliate sold the
applicable License. The Parties agree that the costs associated with providing
support, whether at standard support levels or otherwise, will be borne by the
Party providing the support. Professional Services. The Parties agree that (a)
Reselling Party will bear all costs associated with any professional services
that it offers to Customers and (b) such professional services revenue will not
be shared with or owed to the Selling Party. Limited Warranty. Except as set
forth otherwise in the Strategic Alliance Agreement, Selling Party’s limited
warranty for each Selling Party Product and Selling Party Service is made solely
to the applicable Customer who has obtained the applicable Selling Party Product
or Selling Party Service and is as stated in the License. Reselling Party
covenants and agrees that it will not attempt to make or pass on to Customers
any warranty or representation on behalf of Selling Party or Selling Party’s
licensors, other than the limited warranty contained in the License. [Remainder
of page intentionally left blank.] Exhibit D; Page 4 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3056.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Schedule A Customer License
Agreements PTC Licenses for PTC Products are available at
https://www.ptc.com/en/documents/legal-agreements RA Licenses for RA Products
are available at
https://www.rockwellautomation.com/global/detail.page?pagetitle=End-User-License-
Agreement&ontent type=legal&docid=610342306d3230fdefacbae6a19a0c7a Exhibit D;
Page 5 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3057.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT E FINANCIAL COMMITMENT EXHIBIT 1.
Commitment. RA commits to pay the following aggregate New ACV (as defined in
Schedule 1 to this Exhibit E) to PTC from licenses for PTC Products (a) sold in
exercise of the license and resale rights of RA and its Affiliates under the OEM
Agreement and Reseller Agreement and (b) purchased by RA and its Affiliates for
internal use pursuant to Section 8 of this Agreement: All Amounts New ACV Commit
to PTC $USD Year 1 [***] Year 2 [***] Year 3 [***] “Year 1” will commence on the
Original Effective Date and end on September 30, 2019. Year 2 and Year 3 are
twelve-month periods ending on September 30, 2020 and September 30, 2021,
respectively. 2. [***] and [***]. (a) If [***], RA will pay to PTC an amount
equal to [***]. (b) [***]. (c) [***]. (d) After [***]. (e) [***]. 3. Kepware.
For any sales of Kepware (whether as ThingWorx Industrial Connectivity under
this Agreement or as Kepware products under the existing RA/PTC agreement), the
New ACV from such sales will only be counted towards the New ACV Commits to the
extent such New ACV, taken together in the aggregate on an annual basis, exceeds
the New AVC to PTC during the period of April 1, 2017 through March 31, 2018. 4.
Adjustment due to Adverse Issue. To the extent New ACV Commit for a particular
year is not, or cannot reasonably be expected to be met, due to a significant
defect, interruption or other issue in or affecting PTC’s business or the PTC
Products that causes the PTC Products to Exhibit E; Page 1 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3058.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED substantially not be able to be sold
during a significant part of such year, the Parties will discuss in good faith
and implement a fair and equitable adjustment to the provisions of this Exhibit
E. For illustration purposes only, (a) such issues would include an inability of
PTC and/or its Affiliates to timely deliver PTC Products due to a material
cybersecurity or similar attack adversely affecting the performance of PTC’s
business, products or services and (b) such issues would not include warranty or
similar claims made by customers in the ordinary course of business consistent
with past practices. 5. Adjustment due to Breach. If PTC or an Affiliate of PTC
breaches its obligations under subclause (C) of Section 5.6(a)(i), RA may
provide PTC with notice of the breach. During the 15- day period after RA’s
delivery of such notice, the Parties will discuss the breach. If the Parties do
not reach written agreement concerning the breach prior to the expiration of
such 15-day period, PTC may remove, or cause the applicable Affiliate to remove,
the breaching product from the market within 45 days and, if PTC elects not to
do so, RA will have the right to (a) terminate this Agreement pursuant to
Section 18.2(a), without giving effect to the cure provisions referenced
therein, or (b) require that all sales made in breach of subclause (C) of
Section 5.6(a)(i) shall be deemed made by RA for purposes of calculating New ACV
at a price of [***] of the then current product list price. The foregoing
provisions shall be in addition to any and all other remedies available to RA.
6. Treatment of New ACV Commit Upon Termination of Agreement or Removal of
[***]. (a) [***]. (b) [***]. (c) [***] (d) [***]. (e) [***]. Exhibit E; Page 2
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3059.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Schedule 1 to Exhibit E Definition
New ACV New ACV means the annual contract value of a New Subscription order
booked during the applicable period, calculated by dividing the total committed
contract value of the New Subscription by the term of the New Subscription in
days, and then multiplying the quotient by 365; if the committed New
Subscription term is less than one year, then the total contract value is New
ACV. New ACV will also include the New Perpetual Equalization Credit. Supporting
Definitions Subscription is a product that includes both a software license and
related support over a stated term. New Subscription is an order for a
Subscription that is not a Renewal Subscription or a Subscription Pricing
Increase or a Perpetual License Conversion. New Subscription includes
Incremental Subscription. Renewal Subscription means an order for a Subscription
that occurs within the one-year period after expiration of a prior Subscription
for the same Customer if the value of the Subscription is the same or lower than
the prior Subscription. A term license that is converted to a Subscription for
the same value is considered a Renewal Subscription. Renewal Subscriptions will
be counted only to the extent that they are an Incremental Subscription.
Incremental Subscription means the incremental amount of Subscription fees on a
Subscription order that either increases the annual value of a pre-existing
Subscription or renews a preexisting Subscription in an amount that exceeds the
annual value of the pre-existing Subscription, other than an increase that is
attributable solely to a Subscription Pricing Increase. If an existing Perpetual
License is converted to a Subscription, only the portion that is incremental to
the existing run rate for Support (calculated at the highest annualized run rate
in effect in the preceding twelve months) will be considered an Incremental
Subscription. Subscription Pricing Increase means the incremental amount of
Subscription fees on a Subscription order over the previous run rate that is
attributable solely to an increase in Subscription pricing or to foreign
exchange rate conversion. Perpetual License means a software license that is not
for a defined term (i.e., the license will continue indefinitely until
terminated). Perpetual License Conversion means a conversion of an existing
Perpetual License and related Support contract to a Subscription at the same
annual Subscription value as the existing annual Support value (calculated at
the highest annualized run rate in effect in the preceding twelve months).
Exhibit E; Page 3 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3060.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED Support is a product that includes
maintenance and technical support for a Perpetual License over a stated term.
Support Pricing Increase means the incremental amount of Support fees on a
Support order over the previous run rate that is attributable solely to an
increase in Support pricing or to foreign exchange rate conversion. Support
Renewal means an order for Support that occurs within the one-year period after
expiration of a prior Support contract for the same Perpetual Licenses. New
Perpetual Equalization Credit means the value to be credited for a new Perpetual
License by converting each $1.00 of a new Perpetual License to its deemed
subscription equivalent ACV, which initially is [***], then applying the [***]
reseller discount, for a resulting credit to New ACV of [***]. Associated new
Support is not counted as New ACV. Exhibit E; Page 4 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3061.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT F FEES EXHIBIT 1. PTC Products. (a)
Discount. (i) The discount rate to be applied to sales of licenses of PTC
Products distributed by RA or its Affiliates (either as part of the Combined
Offering or on a standalone basis) is [***] off PTC’s then-current local list
price. (ii) The discount rate to be applied to purchases of licenses of PTC
Products for its internal use at RA or its Affiliates is [***] off PTC’s
then-current local List Price. (b) Maximum Term of Subscription. The maximum
term of a subscription license for a PTC Product is three (3) years. (c) Renewal
Pricing. Renewals will be at [***] off PTC’s then current local list price at
the time of renewal. (d) [***]. 2. RA Products. (a) Discount. The discount rate
to be applied to sales of licenses of RA Products distributed by PTC or its
Affiliates (either as part of the Combined Offering or on a standalone basis) is
[***] off RA’s then-current local list price. (b) [***]. 3. Payment Terms. (a)
The payment terms for PTC Products purchased by RA or its Affiliates for its
internal use shall be in accordance with the payment terms established between
the Parties under their applicable existing agreements. (b) The payment terms
for OEM distributions under Exhibit C and resale transactions under Exhibit D
shall be net [***] from the date of invoice. The selling Party will invoice the
purchasing Party for each transaction on or about the start date of the license
and, in the event of multi-year licenses, annually (in equal installments) in
advance at the beginning of each year of the license. Exhibit F; Page 1
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3062.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT G Restrictions Specific to [***] The
following additional terms will apply to [***]: 1. [***]. 1.1 [***]. 1.2 [***].
1.3 [***]. (a) [***]. (b) [***]. (c) [***]. (d) [***]. 2. [***]: 2.1 [***]. (a)
[***]; (b) [***]; 2.2 [***]. (a) [***]; (b) [***]; 2.3 [***]. (a) [***]: (i)
[***]. (ii) [***]: (A) [***]. Exhibit G; Page 1 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3063.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (B) [***] (C) [***] (b) [***].
Exhibit G; Page 2 ACTIVE/96105181.2



--------------------------------------------------------------------------------



 
[ptc63018ex101q3064.jpg]
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED EXHIBIT H RA’S SYSTEMS INTEGRATOR RIGHTS
Capitalized terms not defined in this Exhibit H will have the meaning set forth
elsewhere in the Agreement. 1. General Terms 1.1 RA and its Affiliates will be
the preferred systems integrators of all product and service offerings under
this Agreement as set forth herein. Accordingly, in addition to the license
grants and rights set forth in the Agreement, in furtherance of RA and its
Affiliates’ preferred integrator status, RA will be provided access to PTC and
its Affiliates’ systems integrator training and other programs. To the extent
commercially reasonable and viable, the Parties will represent RA and its
Affiliates as PTC’s preferred systems integrators. 1.2 For purpose of this
Exhibit H only, “Services” includes all business consulting, training and
implementation services in the Territories for the products and services set
forth in this Agreement. “Services” does not, purpose of this Exhibit H only,
include product or service support services, pre-sales services, success
management, or account management (“Other Professional Services”). 2. PTC
Obligations 2.1 PTC and its Affiliates will reasonably support RA and its
Affiliates in its marketing and offering its Services, including collaborating
with RA Solutions on pilot programs/proof of concept engagements, and including
RA and its Affiliates in co-innovation opportunities. When RA or its Affiliates
engages a PTC service organization for billable services beyond sales support as
contemplated in the Agreement, PTC reserves the right to charge RA for these
services. 2.2 PTC and its Affiliates will provide RA and its Affiliates with
information of other, active partners that could assist in the provisioning of
Services. 3. RA Obligations RA and its Affiliates will use commercially
reasonable efforts to: (i) provide the Services in a professional and competent
manner; (ii) offer competitive rates to customers (as reasonably and solely
determined by RA and its Affiliates); (iii) engage service partners and
contractors as necessary to complete the Services; (iv) collaborate on pre-sales
engagements; and, (v) provide Product Feedback (subject to the terms set forth
in Section 17 (Confidential Information; Feedback). Exhibit H; Page 1
ACTIVE/96105181.2



--------------------------------------------------------------------------------



 